Exhibit 10.2

AMENDED AND RESTATED

PURCHASE AND SALE AGREEMENT

by and among

CHENIERE PIPELINE COMPANY and

GRAND CHENIERE PIPELINE, LLC,

as Seller Parties,

and

CHENIERE ENERGY PARTNERS, L.P.,

as Buyer,

and

CHENIERE ENERGY, INC.

Dated as of August 9, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

ARTICLE I.

CONTRIBUTION OF ASSIGNED INTERESTS, CASH CONSIDERATION AND ASSUMPTION OF
LIABILITIES

 

1.1

  Contributions of Assigned Interests      2   

1.2

  Consideration      2   

ARTICLE II.

CLOSING

  

  

2.1

  Closing      4   

2.2

  Deliveries by the Seller Parties      4   

2.3

  Deliveries by the Buyer      5   

2.4

  Receipts      6   

2.5

  Ad Valorem Taxes      6   

2.6

  Allocation of Costs      6   

2.7

  Transaction Notice      6   

ARTICLE III.

REPRESENTATIONS AND WARRANTIES OF THE SELLER PARTIES

  

  

3.1

  Organization      7   

3.2

  Authorization; Enforceability      7   

3.3

  No Conflicts or Violations; No Consents or Approvals Required      8   

3.4

  Capitalization      8   

3.5

  Absence of Litigation      9   

3.6

  Material Contracts      9   

3.7

  Title and Condition of Assets      9   

3.8

  Proceedings      10   

3.9

  Compliance with Laws; Environmental Matters      10   

3.10

  Employees      11   

3.11

  Taxes      11   

3.12

  Hedging Transactions      12   

3.13

  Prepayments and Imbalances      12   

3.14

  Undisclosed Liabilities      12   

3.15

  Brokers and Finders      13   

3.16

  Insurance      13   

3.17

  Intellectual Property      13   

3.18

  Regulatory Status; Pipeline      13   

3.19

  Subject Entity Arrangements      14   



--------------------------------------------------------------------------------

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF THE BUYER

 

4.1

  Organization      14   

4.2

  Authorization      14   

4.3

  No Conflicts or Violations; No Consents or Approvals Required      14   

4.4

  Absence of Litigation      15   

4.5

  Brokers and Finders      15   

4.6

  Waivers and Disclaimers      15   

ARTICLE V.

COVENANTS AND AGREEMENTS

  

  

5.1

  Conduct of the Operations      16   

5.2

  Access      18   

5.3

  Additional Agreements      18   

5.4

  Further Assurances      18   

5.5

  Purchase of Units by Purchaser      19   

5.6

  Tax Status of CCTP      19   

5.7

  IP Licenses      19   

5.8

  Pipeline Modifications      19   

5.9

  Precedent Agreement Amendment      19   

5.10

  Non-Specified Purpose      20   

ARTICLE VI.

CONDITIONS TO CLOSING

  

  

6.1

  Conditions to Each Party’s Obligation to Close      20   

6.2

  Conditions to the Buyer’s Obligation to Close      20   

6.3

  Conditions to the Seller Parties’ Obligation to Close      21   

ARTICLE VII.

INDEMNIFICATION

  

  

7.1

  Indemnification by the Seller Parties and CEI      22   

7.2

  Indemnification by the Buyer      23   

7.3

  Survival of Representations, Warranties, Covenants and Agreements; Termination
of Indemnification      24   

7.4

  Procedures      24   

7.5

  Taxes      26   

7.6

  Limitation of Liability      26   

7.7

  Exclusive Remedy      27   

ARTICLE VIII.

TERMINATION

  

  

8.1

  Termination      27   

8.2

  Effect of Termination      27   

 

ii



--------------------------------------------------------------------------------

ARTICLE IX.

INTERPRETATION; DEFINED TERMS

 

9.1

  Interpretation      28   

9.2

  References, Gender, Number      28   

9.3

  Defined Terms      29   

ARTICLE X.

MISCELLANEOUS

  

  

10.1

  Notices      36   

10.2

  Severability      37   

10.3

  Specific Performance      37   

10.4

  Governing Law      37   

10.5

  Waiver of Jury Trial      38   

10.6

  Parties in Interest      38   

10.7

  Assignment of Agreement      38   

10.8

  Captions      38   

10.9

  Counterparts      38   

10.10

  Director and Officer Liability      38   

10.11

  Integration      38   

10.12

  Amendment      38   

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT

This AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT (this “Agreement”), dated
as of August 9, 2012, is entered into by and among (a) Cheniere Pipeline
Company, a Delaware corporation (“Cheniere GP Seller”), and Grand Cheniere
Pipeline, LLC, a Delaware limited liability company (“Cheniere LP Seller”, and
together with Cheniere GP Seller, the “Seller Parties”), on the one hand,
(b) Cheniere Energy Partners, L.P., a Delaware limited partnership (the
“Partnership” or the “Buyer”), on the other hand, and (c) solely for the
purposes of Sections 5.5 and 5.6 and Article VII, Cheniere Energy, Inc., a
Delaware corporation (“CEI”). The above-named entities are sometimes referred to
in this Agreement each as a “Party” and collectively as the “Parties.”

WHEREAS, Cheniere GP Seller owns 100% of the member interests of Cheniere
Pipeline GP Interests, LLC, a Delaware limited liability company (“Cheniere CTP
GP”) and sole general partner of Cheniere Creole Trail Pipeline, L.P., a
Delaware limited partnership (“CCTP”);

WHEREAS, Cheniere LP Seller owns all of the outstanding limited partner
interests in CCTP;

WHEREAS, the Parties had entered into that certain Purchase and Sale Agreement,
dated as of May 14, 2012, which they desire to amend and restate in accordance
with the terms set forth herein;

WHEREAS, on the terms and conditions set forth herein, Cheniere GP Seller
desires to sell, assign, transfer and convey to Buyer, and Buyer desires to
accept and purchase, all of Cheniere GP Seller’s right, title and interest in
and to all of the membership interests of Cheniere CTP GP (the “Cheniere GP
Interest”), free and clear of all Encumbrances, other than Permitted
Encumbrances, in exchange for cash consideration in the amount of $1,000;

WHEREAS, on the terms and conditions set forth herein, Cheniere LP Seller
desires to sell, assign, transfer and convey to Buyer, and Buyer desires to
accept and purchase, all of Cheniere LP Seller’s right, title and interest in
and to all of the limited partner interests in CCTP (the “CCTP LP Interests”,
and together with the Cheniere GP Interest, the “Assigned Interests”), free and
clear of all Encumbrances, other than the Permitted Encumbrances, in exchange
for cash consideration in the amount of $479,999,000;

WHEREAS, Buyer has agreed to reimburse the Seller Parties for all expenditures
incurred by CCTP in connection with the Specified Purpose (as defined herein) if
the Closing occurs;

WHEREAS, immediately following the assignments of the Assigned Interests
described above, the Partnership shall issue to Cheniere Class B Units Holdings,
LLC, a Delaware limited liability company (the “Purchaser”), 12,000,000 Class B
Units at a price of $15.00 per Class B Unit on the terms and conditions set
forth in the CEI Subscription Agreement;

WHEREAS, the parties intend to treat the assignments of the Assigned Interests
and the issuance of the Class B Units described above as two separate
transactions for U.S. federal



--------------------------------------------------------------------------------

income tax purposes: (a) first as a taxable sale by the Seller Parties to the
Partnership of 100% of the CCTP assets for $480,000,000, and (b) second as a
separate contribution by the Purchaser of $180,000,000 to the Partnership in
exchange for 12,000,000 Class B Units pursuant to the CEI Subscription
Agreement; and

WHEREAS, immediately following the assignments of the Assigned Interests and the
consummation of the CEI Subscription Agreement described above, pursuant to a
contribution agreement to be entered into, the Partnership will contribute its
rights to the Assigned Interests to Cheniere Energy Investments, LLC, a Delaware
limited liability company and wholly owned subsidiary of Buyer.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:

ARTICLE I.

CONTRIBUTION OF ASSIGNED INTERESTS, CASH CONSIDERATION AND

ASSUMPTION OF LIABILITIES

1.1 Contributions of Assigned Interests.

(a) At the Closing, (i) Cheniere GP Seller shall irrevocably sell, assign,
transfer and convey to the Partnership all of Cheniere GP Seller’s right, title
and interest in and to the Cheniere GP Interest, free and clear of all
Encumbrances, other than Encumbrances under the Charter Documents of the Subject
Entities and (ii) the Partnership shall accept and purchase such Cheniere GP
Interest for its own account in exchange for the GP Consideration. The
certificate representing the Cheniere GP Interest shall be duly endorsed in
blank or accompanied by a membership interest assignment separate from
certificate, as applicable, duly executed in blank by Cheniere GP Seller, in a
form reasonably acceptable to the Partnership, with all necessary transfer tax
or other revenue stamps, acquired at Seller Parties’ expense, affixed and
canceled.

(b) At the Closing, (i) Cheniere LP Seller shall irrevocably sell, assign,
transfer and convey to the Partnership all of Cheniere LP Seller’s right, title
and interest in and to the CCTP LP Interests, free and clear of all
Encumbrances, other than Encumbrances under the Charter Documents of the Subject
Entities and (ii) the Partnership shall accept and purchase such CCTP LP
Interests for its own account in exchange for the LP Consideration. The
certificate representing the CCTP LP Interests shall be duly endorsed in blank
or accompanied by a membership interest assignment separate from certificate, as
applicable, duly executed in blank by Cheniere LP Seller, in a form reasonably
acceptable to the Partnership, with all necessary transfer tax or other revenue
stamps, acquired at Seller Parties’ expense, affixed and canceled. Cheniere GP
Seller irrevocably waives its right of first refusal to purchase the CCTP LP
Interests, pursuant to Section 8.3(a) of Cheniere LP Seller’s Charter Document
(including the right to notice of any such sale).

1.2 Consideration.

(a) Consideration. The aggregate consideration payable by the Buyer to Cheniere
GP Seller in exchange for the assignment of the Cheniere GP Interests at Closing
shall be $1,000 (the “GP Consideration”) and to Cheniere LP Seller in exchange
for the assignment of the CCTP LP Interests at Closing shall be $479,999,000
(the “LP Consideration” and, together with the GP Consideration, the “Cash
Consideration”).

 

2



--------------------------------------------------------------------------------

(b) Expenditure Reimbursement. Subject to Section 1.2(d), at the Closing, Buyer
shall pay to Cheniere LP Seller an amount equal to capital contributions made by
Cheniere LP Seller to CCTP after the date hereof if (x) such amounts are used by
CCTP for expenditures, including maintenance expenses, operating expenses,
capital expenditures and taxes (but which shall in no event include any interest
expense or other fees and costs related to Indebtedness), incurred by CCTP for
(i) the Specified Purpose or (ii) matters other than for the Specified Purpose
which are consented to by the CQP Board and (y) Cheniere LP Seller provides
written notice of such amounts prior to the Closing (the “Expenditure
Reimbursement”).

(c) Payments. The Partnership shall pay to the Cheniere GP Seller the GP
Consideration and to the Cheniere LP Seller the LP Consideration and the
Expenditure Reimbursement at the Closing by wire transfer of immediately
available funds to the accounts specified by each of the Cheniere GP Seller and
Cheniere LP Seller, respectively, in writing prior to the Closing; provided,
however, that the Parties may mutually agree to substitute equity of the
Partnership in lieu of cash, in whole or in part, with respect to such payment.
The Parties agree that the Cash Consideration is allocable to each of Cheniere
GP Seller and Cheniere LP Seller in the manner set forth in Section 1.2(a), and
the Seller Parties acknowledge that payment of the Cash Consideration in the
manner set forth in Section 1.2(a) constitutes payment in full of the applicable
portion of the Cash Consideration to which the Seller Parties are entitled. The
Seller Parties agree that payment of the Cash Consideration shall be deemed made
in full when the Parties receive confirmation from the financial institution
holding the accounts into which payment of the Cash Consideration is made that
the payment has been successfully received in such accounts in immediately
available funds. Such confirmation shall be conclusive evidence of such receipt.

(d) Expenditure Reimbursement Dispute. The Seller Parties shall provide monthly
updates to the Buyer regarding the expenditures incurred by CCTP, which updates
shall be the same as presented to the CQP Board. In the event that a component
of the Expenditure Reimbursement exceeds an amount set forth therefor in the
budget attached to Schedule 1.2 for a particular year (viewed collectively with
previous years to the extent the full amount for the particular budget item was
not used in previous years) or a budget subsequently approved by the CQP Board
and Buyer provides notice to the Seller Parties that Buyer disputes the
necessity of such excess amount in connection with the Specified Purpose or a
non-Specified Purpose approved by the CQP Board, the Parties shall work in good
faith to resolve such disputed amount. If the Parties are unable to resolve such
disputed amount by the Closing, the Expenditure Reimbursement paid by the Buyer
at the Closing shall be the amount stated in the budget most recently approved
prior to the occurrence of such expenditure (to the extent such amount was
contributed by Cheniere LP Seller to the Buyer), and the Parties shall submit
the necessity of such disputed amount for the Specified Purpose (or
non-Specified Purpose, if such was approved by the CQP Board) to binding
arbitration in accordance with the American Arbitration Association Rules for
Alternative Dispute Resolution (ADR), with the Parties bearing their own costs
with respect thereto, and the costs of the arbitrator shall be split evenly
between Cheniere LP Seller, on the one hand, and Buyer, on the other hand. If
the arbitrator determines at any time after the Closing that the disputed amount
was necessary for the Specified Purpose (or the non-Specified Purpose, if
applicable), the Buyer shall pay such amount within ten (10) days after such
determination.

 

3



--------------------------------------------------------------------------------

ARTICLE II.

CLOSING

2.1 Closing. The closing of the Transactions (the “Closing”) shall be held at
the offices of Andrews Kurth LLP, 600 Travis Street, 42nd Floor, Houston, Texas
77002 at 8:00 a.m. prevailing Central Time on the Business Day following the
satisfaction or waiver of the conditions set forth in Article VI (other than
those that by their terms are to be satisfied at the Closing), or such other
location or date as the Parties may agree. The date on which the Closing takes
place is referred to herein as the “Closing Date.” If the Closing occurs, the
Closing shall be deemed to be effective as of 12:01 a.m. prevailing Central Time
on the Closing Date (the “Effective Time”). Notwithstanding anything in this
Agreement to the contrary, title to the Assigned Interests shall pass at the
Closing.

2.2 Deliveries by the Seller Parties. At the Closing, the Seller Parties shall
deliver, or cause to be delivered, to the Buyer the following:

(a) The Seller Parties Closing Certificate, duly executed by an authorized
representative of each of the Seller Parties.

(b) A Secretary’s certificate duly executed by the Secretary of Cheniere GP
Seller, (i) certifying as to all outstanding Capital Stock of the Subject
Entities as of the Closing Date, and all outstanding securities exercisable for
or exchangeable for or convertible into Capital Stock of the Subject Entities,
(ii) attaching Charter Documents of the Subject Entities certified by Cheniere
GP Seller to be true, accurate and complete immediately prior to the Closing,
(iii) certifying as to the resolutions of the board of managers of Cheniere GP
Seller approving the Transaction Documents to which it is a party and the
consummation of the Transactions to which it is a party, and (iv) certifying as
to the incumbency of each person executing the Transaction Documents to which
Cheniere GP Seller is a party on behalf of Cheniere GP Seller.

(c) An Officer’s certificate, duly executed by an authorized representative of
Cheniere LP Seller, certifying as to (i) the incumbency of each person executing
the Transaction Documents to which Cheniere GP Seller is a party on behalf of
Cheniere LP Seller and (ii) the resolutions of the board of managers of Cheniere
LP Seller approving the Transaction Documents to which it is a party and the
consummation of the Transactions to which it is a party.

(d) An Officer’s certificate, duly executed by an authorized representative of
CEI, certifying as to the resolutions of the board of directors of CEI approving
this Agreement and the consummation of the Transactions to which it is a party.

(e) A “good standing” certificate for each Seller Party and each Subject Entity,
in each case certified by the Secretary of State of Delaware and dated as of a
date no more than five (5) Business Days before the Closing Date.

 

4



--------------------------------------------------------------------------------

(f) A counterpart of the assignment and assumption agreement in the form of
Exhibit A (the “GP Assignment”), duly executed by an authorized representative
of Cheniere GP Seller, pursuant to which Cheniere GP Seller assigns to Buyer,
and Buyer assumes, the Cheniere GP Interest.

(g) A counterpart of the assignment and assumption agreement in the form of
Exhibit B (the “LP Assignment”), duly executed by an authorized representative
of Cheniere LP Seller, pursuant to which Cheniere LP Seller assigns to Buyer,
and Buyer assumes, the CCTP LP Interests.

(h) Evidence satisfactory to Buyer in its reasonable discretion that the equity
interests in CCCP and Frontera held by Cheniere CTP GP have been distributed to
Cheniere GP Seller (collectively, the “Subsidiary Distribution”).

(i) A duly executed affidavit prepared in accordance with Treasury Regulations
Section 1.1445-2(b) certifying each Seller Party’s non-foreign status, and any
similar affidavit or other certificate under applicable state law.

(j) Duly executed copies of the Services Agreements in substantially the forms
attached as Exhibit C and Exhibit D.

2.3 Deliveries by the Buyer. At the Closing, the Buyer shall deliver, or cause
to be delivered, to the Seller Parties the following:

(a) The Cash Consideration and the Expenditure Reimbursement as provided in
Section 1.2.

(b) The Buyer Closing Certificate, duly executed by an authorized representative
of the General Partner on behalf of the Buyer.

(c) An Officer’s certificate, duly executed by an authorized representative of
the General Partner on behalf of the Buyer, certifying as to (i) the incumbency
of each person executing the Transaction Documents to which the Buyer is a party
on behalf of the General Partner, as the general partner of the Buyer and
(ii) the resolutions of the board of directors of the General Partner approving
the Transaction Documents to which the Buyer is a party and the consummation of
the Transactions to which the Buyer is a party.

(d) A “good standing” certificate for the Buyer, certified by the Secretary of
State of Delaware and dated as of a date no more than five Business Days before
the Closing Date.

(e) A counterpart of the GP Assignment, duly executed by an authorized
representative of the General Partner on behalf of the Buyer.

(f) A counterpart of the LP Assignment, duly executed by an authorized
representative of the General Partner on behalf of the Buyer.

 

5



--------------------------------------------------------------------------------

2.4 Receipts. Subject to the terms hereof, from and after the Effective Time,
all monies, proceeds, receipts, credits and income attributable to the Assigned
Interests and distributable or payable with respect thereto shall be the sole
property and entitlement of the Buyer or assignees of the Assigned Interests,
and, to the extent received by any Seller Party or one of its affiliates, shall
be promptly accounted for and transmitted to the Buyer.

2.5 Ad Valorem Taxes. All personal property taxes or similar ad valorem
obligations levied with respect to the assets of the Subject Entities for any
taxable period that includes the day before the Initial Funding and ends after
the Initial Funding, whether imposed or assessed before or after the Initial
Funding, shall be prorated between the Seller Parties and the Buyer as of the
Initial Funding. On or before three (3) Business Days prior to the Initial
Funding, the Buyer and the Seller Parties shall in good faith determine the
amount of any personal property taxes or similar ad valorem obligations levied
with respect to the assets of the Subject Entities for any taxable period
through and including the Effective Time. If any other taxes subject to
proration are paid by the Buyer, the proportionate amount of such taxes paid
shall be paid promptly by the Seller Parties to the Buyer after the payment of
such taxes. If any taxes subject to proration are paid by the Seller Parties and
the Buyer receives a refund of any portion of such taxes previously paid, such
refund net of any taxes payable with respect to the receipt of any interest
included in such refund shall be paid by the Buyer to the Seller Parties
promptly following the receipt of any such refund.

2.6 Allocation of Costs.

(a) The Seller Parties shall pay the cost of any applicable sales Tax, use Tax,
transfer or gains Taxes, documentary stamp Tax or any similar Taxes,
attributable to or arising out of the assignment of the Assigned Interests to
the Partnership pursuant to the Transaction Documents.

(b) Except as set forth in Section 2.6(a), each Party shall bear its own costs
and expenses in the drafting and negotiation of the Transaction Documents and
the consummation of the Transactions.

2.7 Transaction Notice. At any time one (1) month after the date of Substantial
Completion (as defined in the 2011 EPC Contract (as defined in the Partnership
Agreement)) of Train 1 (as defined in the Partnership Agreement), CEI shall have
the right to deliver a notice (the “Transaction Notice”) to Buyer requesting
that Buyer purchase the Assigned Interests pursuant to the terms of this
Agreement within six (6) months after the date of the Transaction Notice (the
“Purchase Expiration Date”). Within thirty (30) days after the date of the
Transaction Notice (the “Response Deadline”), Buyer shall provide notice to CEI
(the “Purchase Confirmation Notice”) regarding whether Buyer is or is not
undertaking efforts, or intending to undertake efforts, to satisfy the
conditions precedent set forth in Section 6.2 in order to purchase the Assigned
Interests by the Purchase Expiration Date. If Buyer (a) does not deliver a
Purchase Confirmation Notice by the Response Deadline, (b) delivers a Purchase
Confirmation Notice by the Response Deadline stating that it is not undertaking
efforts and does not intend to undertake efforts to satisfy the conditions
precedent set forth in Section 6.2 by the Purchase Expiration Date or
(c) delivers a Purchase Confirmation Notice by the Response Deadline stating
that it is undertaking or intends to undertake efforts to satisfy the conditions
precedent set forth in Section 6.2 by the Purchase Expiration Date and the
Closing has not occurred by the Purchase

 

6



--------------------------------------------------------------------------------

Expiration Date, then the Seller Parties shall, pursuant to Section 8.1(a)(v),
have the right to terminate this Agreement at any time after the Response
Deadline, the receipt of the Purchase Confirmation Notice or the Purchase
Expiration Date, respectively. Nothing contained herein shall restrict the
Buyer’s ability to cause the Parties to consummate the Transactions and effect
the Closing at any earlier date prior to the termination of this Agreement.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES OF THE SELLER PARTIES

(i) Each Seller Party hereby represents and warrants, severally and not jointly,
as to itself, (ii) each Seller Party hereby represents and warrants, jointly and
severally, as to CCTP, and (iii) Cheniere GP Seller hereby represents and
warrants, as to Cheniere CTP GP, as of the date hereof and as of the Closing
Date as follows (except that all representations and warranties contained herein
are subject to the specific exceptions set forth on the disclosure schedules
attached hereto, as supplemented by the Seller Parties not less than three
(3) Business Days prior to the anticipated Closing Date, which supplements shall
be permitted to contain only those matters that arose from the activities of the
Seller Parties and the Subject Entities permitted in accordance with Section 5.1
and any matters otherwise consented to by Buyer):

3.1 Organization. Each Subject Entity (i) is duly organized or formed, validly
existing and in good standing under the laws of the jurisdiction in which it so
organized or formed, (ii) has full limited partnership or limited liability
company power and authority, as applicable, to carry on its business as it is
currently being conducted and (iii) is duly qualified to conduct business as a
foreign limited partnership or limited liability company, as applicable, and is
in good standing in each jurisdiction where the character of its properties
owned or held under lease or the nature of its activities makes such
qualification necessary, except where the failure to be so qualified would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect on such Subject Entity. Each Subject Entity has all limited
liability company or limited partnership power and authority, as applicable,
necessary to own or lease its Real Property currently owned or leased, in each
case, in all material respects.

3.2 Authorization; Enforceability. Each Seller Party (i) is duly organized or
formed, validly existing and in good standing under the laws of the jurisdiction
in which it is so organized or formed and (ii) has full corporate or limited
liability company power and authority, as applicable, to execute and deliver the
Transaction Documents to which it is a party and to consummate the Transactions
to which it is a party. The execution and delivery by each Seller Party of the
Transaction Documents to which it is a party and the consummation by such Seller
Party of the Transactions to which it is a party have been, or at the time they
are executed and delivered, will be, duly and validly authorized by all
necessary corporate or limited liability company action, as applicable, of such
Seller Party. This Agreement has been duly executed and delivered, and the other
Transaction Documents will be duly executed and delivered at or prior to
Closing, by such Seller Party party thereto and, assuming the due authorization,
execution and delivery by the Buyer of those Transaction Documents to which the
Buyer is a party, constitutes, or in the case of the Transaction Documents
delivered at the Closing, will as of Closing constitute, a valid and legally
binding obligation of such Seller Party, enforceable against such Seller Party
in accordance with the terms hereof or thereof, except as such enforceability
may be limited by (i) applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other similar Laws affecting creditors’
rights and remedies generally and (ii) equitable principles which may limit the
availability of certain equitable remedies in certain instances.

 

7



--------------------------------------------------------------------------------

3.3 No Conflicts or Violations; No Consents or Approvals Required.

(a) (i) None of the Seller Parties or Subject Entities is, nor will the
execution, delivery and performance by each Seller Party of the Transaction
Documents, and the consummation of the Transactions, as of the Closing Date,
cause any of the Seller Parties or Subject Entities to be, (A) in violation of
or in conflict with, (with or without notice, lapse of time or both) any
provision of its Charter Documents, (B) in violation of any Order applicable to
it or (C) except as set forth on Schedule 3.3, in violation of any applicable
Law or material Contract binding upon it, except in the case of clauses (B) and
(C), where such violations or conflicts would not reasonably be expected to
result in a Material Adverse Effect with respect to any Subject Entity or the
Assigned Interests and (ii) the execution, delivery and performance by each
Seller Party of the Transaction Documents, and the consummation of the
Transactions, will not as of the Closing Date, (X) give rise to the creation of
any Encumbrance upon any of the assets of the Subject Entities or the Assigned
Interests, or (Y) except as permitted by Section 5.1, give rise to any right of
termination, amendment, cancellation or acceleration of any obligations
contained in, or the loss of any benefit under (with or without notice, lapse of
time or both), any Contract to which the Subject Entities are a party, by which
any Subject Entity’s assets are bound or to which the Assigned Interests are
subject, except in the case of clause (Y), where such rights would not
reasonably be expected to result in a Material Adverse Effect with respect to
any Subject Entity or the Assigned Interests.

(b) Except as set forth on Schedule 3.3, no Consent of any Governmental Entity
or any other Person is required to be obtained by any Seller Party or Subject
Entity in connection with the execution, delivery and performance of the
Transaction Documents or the consummation of the Transactions.

3.4 Capitalization. Cheniere LP Seller directly owns 100.0% of the limited
partner interest in CCTP, Cheniere GP Seller directly owns 100.0% of the member
interest in Cheniere CTP GP, and Cheniere CTP GP directly owns 100% of the
general partner interest in CCTP (collectively, the “Outstanding Interests”),
all of which Outstanding Interests are duly and validly issued, fully paid and
nonassessable (except as such nonassessability may be affected by Sections
18-607 and 18-804 of the Delaware Limited Liability Company Act or Sections
17-607 and 17-804 of the Delaware Revised Uniform Limited Partnership Act).
Except for the Outstanding Interests, no other Capital Stock of the Subject
Entities is authorized, issued, outstanding or reserved for issuance, and
neither Subject Entity has issued or is obligated to issue any warrant, option,
call, put or security which is convertible into, exercisable or exchangeable for
any Capital Stock of such Subject Entity. No Subject Entity is a party to any
Contract obligating it to issue, sell, purchase or redeem any of the Capital
Stock of such Subject Entity. No Subject Entity is a party to any notes or other
Indebtedness the holders of which have the right to vote (or which are
convertible into, exchangeable for or evidence the right to subscribe for or
acquire securities having the right to vote) with the partners or members of
such Subject Entity on any matter. There are no voting trusts, irrevocable
proxies or other Contracts to which any Subject Entity or the Assigned Interests
are bound with respect to voting any Capital Stock

 

8



--------------------------------------------------------------------------------

of any Subject Entity. There are no Contracts restricting or preventing the
payment of distributions by the Subject Entities other than as set forth in
their Charter Documents. All securities issued by the Subject Entities have been
issued in transactions exempt from registration under the Securities Act of
1933, as amended, the rules and regulations promulgated thereunder and
applicable state securities laws. CCTP does not own any Capital Stock of any
Person, and Cheniere CTP GP does not own any Capital Stock of any Person (other
than its interest in CCTP) except for its interest in CCCP and Frontera, which
will be distributed to Cheniere GP Seller prior to the Closing in accordance
with Cheniere CTP GP’s organizational documents and Delaware law. Immediately
following the Closing, all power and control over the Subject Entities will be
vested in the Subject Entities or the Buyer.

3.5 Absence of Litigation. There is no Action pending or, to the Knowledge of
the Seller Parties, threatened against any Seller Party or any of its affiliates
relating to the Transactions, the Subject Entities or the Assigned Interests or
which, if adversely determined, could reasonably be expected to materially
impair the ability of the Seller Parties to perform their obligations and
agreements under the Transaction Documents and to consummate the Transactions.

3.6 Material Contracts. All of the Material Contracts are, unless otherwise
terminated or expired in accordance with their respective terms (other than as a
result of a breach or default thereunder), valid, binding and in full force and
effect and are enforceable against the Subject Entities party thereto and to the
Knowledge of the Seller Parties, the other parties thereto, in accordance with
their respective terms, except as limited by Laws affecting the enforcement of
creditors’ rights generally, by general equitable principles or by the
discretion of any Governmental Entity before which any proceeding seeking
enforcement may be brought. Except as set forth on Schedule 3.6, the Material
Contracts constitute all of the Contracts necessary in connection with the
maintenance, operation and servicing of the Pipeline as currently constructed.
The Subject Entities have performed all material obligations required to be
performed by them under the Material Contracts, and no Subject Entity is (with
or without notice or lapse of time, or both) in breach or default in any respect
thereunder and, to the Knowledge of the Seller Parties, no other party to any
Material Contract is (with or without notice or lapse of time, or both) in
breach or default in any respect thereunder, except for such noncompliance,
breaches and defaults that would not reasonably be expected to result in any
material liabilities to the Subject Entities taken as a whole. No Subject Entity
has received written notice (or to the Knowledge of the Seller Parties, any
other notice) of any default of a Subject Entity under any Material Agreement in
the 12 month period prior to the date hereof. To the Knowledge of the Seller
Parties, no circumstances exist and no event has occurred that (with or without
notice or lapse of time, or both) would contravene, conflict with, or result in
a violation or breach of, or give any Subject Entity or any other Person the
right to declare a default or exercise any remedy under, or to accelerate the
maturity or performance of, or to cancel, terminate or modify, any Material
Contract other than as permitted by Section 5.1.

3.7 Title and Condition of Assets.

(a) Title to CCTP Capital Stock and Assigned Interests. Cheniere GP Seller and
Cheniere LP Seller are the sole direct or indirect legal and beneficial owners
of all of the Outstanding Interests of the Subject Entities as described in
Section 3.4, free and clear of all

 

9



--------------------------------------------------------------------------------

Encumbrances, other than Permitted Encumbrances. Except for the right of refusal
that has been irrevocably waived by Cheniere GP Seller in the last sentence of
Section 1.1(b), no Person has any right of first refusal, option or other right
to purchase or acquire all or any portion of the Assigned Interests or the
Capital Stock of the Subject Entities. On the Closing Date the Partnership will
own the Outstanding Interests free and clear of any Encumbrances, other than
Permitted Encumbrances.

(b) Title to Assets. Each Subject Entity has good and indefeasible title to, or
a valid leasehold or easement interest in, all of the tangible assets,
properties and interests in properties, whether real, personal or mixed, used or
necessary in connection with such Subject Entity’s business, as currently
conducted, including the operation of the Pipeline, free and clear of all
Encumbrances, other than Permitted Encumbrances, whether in fee simple or as
party to valid and binding leases, easements, rights of way and other real
property rights agreements.

(c) Permits. All material Permits, utility installations and connections
(i) necessary to conduct the business of the Subject Entities as currently
conducted or (ii) required for the maintenance, operation and servicing of the
Pipeline as currently constructed and the Real Property have been granted,
effected, or performed and completed (as the case may be), and all fees and
charges therefor due and payable prior to the date hereof have been fully paid.

3.8 Proceedings. There are no (i) Actions pending or, to the Knowledge of the
Seller Parties, threatened against or affecting any Subject Entity or any of
their properties, assets or businesses, (ii) judgments, court orders or
court-approved settlements issued with respect to the Subject Entities or their
respective properties, assets or businesses and (iii) judgments, court orders or
court-approved settlements that continue to have a binding effect on the Subject
Entities or their respective properties, assets or businesses, which in the case
of clauses (i), (ii) and (iii) (a) relate to or involve more than $1,000,000 (in
excess of available insurance coverage), (b) seek any material injunctive
relief, or (c) would reasonably be expected to result in a material liability,
individually or in the aggregate, to the Subject Entities, taken as a whole.

3.9 Compliance with Laws; Environmental Matters.

(a) Compliance with Laws. The Seller Parties, the Subject Entities are and at
all times have been in compliance with all Laws, including those relating to
occupational health and safety and the Natural Gas Act (together with any
applicable regulations, orders and tariffs thereunder), and all Orders
applicable to any Subject Entity or any assets owned or used by any of them,
except for any instances of noncompliance that, individually or in the
aggregate, would not reasonably be expected to result in material liability to
the Subject Entities taken as a whole.

(b) FCPA. No Subject Entity, nor, to the Knowledge of the Seller Parties, any
representative of any Subject Entity, has directly or indirectly, (i) made any
unlawful payment to foreign or domestic government officials or employees or to
any foreign or domestic political parties or campaigns or violated any
provisions of any applicable antibribery Laws, including the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder
(collectively, the “FCPA”) or the UK Bribery Act of 2010, as amended, and the
rules and regulations thereunder (collectively, the “UK Act”), or (ii) taken any
action that would constitute a violation of any applicable antibribery Laws,
including the FCPA or UK Act, including making

 

10



--------------------------------------------------------------------------------

use of the mails or any means or instrumentality of interstate commerce
corruptly in furtherance of an offer, payment, promise to pay or authorization
of the payment of any money, or other property, gift, promise to give, or
authorization of the giving of anything of value to any “foreign official” (as
such term is defined in the FCPA) or any foreign political party or official
thereof or any candidate for foreign political office, in contravention of the
FCPA or UK Act. The Subject Entities and Cheniere LNG O&M Services, LLC have
conducted their businesses in compliance with the FCPA and the UK Act; and CEI
maintains policies and procedures applicable to the Subject Entities that are
reasonably designed to ensure, and that are reasonably expected to continue to
ensure, continued compliance therewith by the Subject Entities.

(c) Environmental Matters. The Subject Entities (i) are in compliance with, and
have not violated, any Environmental Laws, and, to the Knowledge of the Seller
Parties, there is no condition or circumstance that would reasonably be expected
to prevent or interfere with such compliance in the future, (ii) have received
all environmental Permits required of them under applicable Environmental Laws
to conduct their respective businesses as they are currently being conducted,
(iii) are in compliance with all, and have not violated any, terms and
conditions of any such environmental Permits and, to the Knowledge of the Seller
Parties, there is no condition or circumstance that would reasonably be expected
to prevent or interfere with such compliance in the future, (iv) do not have any
liability, and are not conducting or funding any investigation, remediation,
remedial action or cleanup, in connection with the disposal of Hazardous
Material or with the release or threatened release into the environment of any
Hazardous Material, and Hazardous Materials are not present at or about any Real
Property currently or formerly owned, leased or operated by any of the Subject
Entities during the time of their ownership, lease or operation in condition
that would reasonably be expected to result in liability to any Subject Entity
relating to any Environmental Law, and (v) have not assumed, retained or
provided indemnity against any liability of any other Person relating to any
Environmental Law, except in the cases of the foregoing clauses (i) through
(v) where such failure to comply with Environmental Laws, such failure to
receive required environmental Permits, such failure to comply with the terms
and conditions of such environmental Permits, such liability in connection with
disposal, releases, or presence of such Hazardous Materials, or such assumption,
retention or indemnity would not reasonably be expected to result in a Material
Adverse Effect.

3.10 Employees. Except as set forth on Schedule 3.10, none of the Subject
Entities (a) employs (or, in the past five years, has employed) any employees,
(b) as of the date of this Agreement, otherwise engages any independent
contractors or other service providers or (c) sponsors, maintains or contributes
to (or has any obligation to sponsor, maintain or contribute to), or has or
could reasonably expect to have any present or future liability, whether
absolute or contingent, with respect to, any Plan.

3.11 Taxes. Each Subject Entity has timely filed with the appropriate taxing
authorities all material Tax Returns required to be filed. All such Tax Returns
are complete and correct in all material respects. All Taxes owed by each
Subject Entity (whether or not shown on any Tax Return) have been timely paid,
other than those that are being contested in good faith by appropriate action
and for which adequate reserves have been established in accordance with GAAP.
No deficiencies for Taxes of any Subject Entity have been claimed, proposed or
assessed by any taxing authority. There are no ongoing material audits or
examinations of any of the Tax Returns relating to or attributable to any
Subject Entity. As of the date of this

 

11



--------------------------------------------------------------------------------

Agreement, CCTP is treated as a partnership for U.S. federal income tax
purposes. On the Closing Date, CCTP will be a disregarded entity of Cheniere GP
Seller for U.S. federal income tax purposes. All monies required to be withheld
by CCTP (including from employees of the business of CCTP for income Taxes and
social security and other payroll Taxes) have been collected or withheld, and
either paid to the respective taxing authorities, set aside in accounts for such
purpose, or accrued, reserved against and entered upon the books of CCTP. There
are no Tax liens upon any property of CCTP except for liens for current Taxes
not yet due and payable. None of the CCTP assets is properly treated as owned by
persons other than CCTP for income Tax purposes, and none of the CCTP assets is
“tax-exempt use property” within the meaning of Section 168(h) of the Internal
Revenue Code of 1986, as amended.

3.12 Hedging Transactions. All outstanding hedging transactions entered into by
any Subject Entity are in material compliance with the Subject Entities’ hedging
policies and have been entered into in the ordinary course of business
consistent with past practice.

3.13 Prepayments and Imbalances. No Subject Entity is obligated, by virtue of a
production payment or prepayment arrangement under any Contract for the sale of
hydrocarbons, gas balancing agreement or any other arrangement, to deliver
hydrocarbons transported by it at any time after the Effective Time without then
or thereafter receiving full payment therefor. Except as set forth on Schedule
3.13, there are no imbalances with respect to the assets, properties and
interests in properties of any Subject Entity.

3.14 Undisclosed Liabilities.

(a) Schedule 3.14 sets forth correct and complete copies of the consolidated
balance sheets and statements of income and cash flows of the Subject Entities
as of and for the fiscal year ended December 31, 2011 and the consolidated
balance sheet and statement of income and cash flows of the Subject Entities as
of and for the three months ended March 31, 2012 (collectively, the “Financial
Statements”). The Financial Statements (i) have been prepared in accordance with
GAAP applied on a consistent basis throughout the periods indicated and
(ii) fairly present in all material respects the consolidated financial
condition and results of operations of the Subject Entities at the dates
therein.

(b) The Subject Entities have no Indebtedness or other liabilities of any kind,
character or nature whatsoever, contingent or otherwise (including any
obligation to pay any dividends or distributions), except for (i) liabilities
reflected in the balance sheet of CCTP as of December 31, 2011 attached hereto
as Schedule 3.14 (the “Balance Sheet”), (ii) liabilities incurred by CCTP that
are not material to CCTP, (iii) liabilities incurred by CCTP in the course of
pursuing the Specified Purpose, (iv) $1,000,000 of other liabilities incurred by
CCTP. Since the date of the Balance Sheet, there has not been (x) any material
loss or interference with either Subject Entity’s business from fire, explosion,
flood or other calamity to the extent that insurance proceeds are not received
with respect thereto or from any labor dispute or action, investigation or
decree by a Governmental Entity sustained by any of the Subject Entities or
(y) any material change in either Subject Entity’s accounting principles,
practices or methods other than those required by GAAP.

 

12



--------------------------------------------------------------------------------

3.15 Brokers and Finders. No investment banker, broker, finder, financial
advisor or other intermediary has been retained by or is authorized to act on
behalf of any of the Seller Parties or the Subject Entities who is entitled to
receive from the Buyer any fee or commission in connection with the
Transactions.

3.16 Insurance. The Seller Parties have provided to the Buyer a complete and
correct list of all insurance policies applicable to the Subject Entities as of
the date hereof, including insurance of directors and officers of the Subject
Entities (collectively, the “Insurance Policies”). Each Subject Entity is
insured by insurers of recognized financial responsibility (with an A.M. Best
rating of at least A-VII) against such losses and risks and in such amounts as
are prudent and customary in connection with its respective business, and all
such insurance is in full force and effect. There is no existing default (or any
condition that would cause a default with due notice or lapse of time or both)
under the Insurance Policies, and the execution and delivery and performance of
this Agreement does not and will not require a consent under, constitute a
violation of, breach under or default (or an event that, with or without notice
or lapse of time or both, would constitute such default) under any Insurance
Policy. Since January 1, 2009, there has not been any notice of cancellation or
nonrenewal with respect to, or disallowance of any claim or reservation of
rights under, any Insurance Policies applicable to the Subject Entities. No
Person has received written notice (or to the Knowledge of the Seller Parties,
any other notice) from any insurer or agent of such insurer that substantial
capital improvements or other substantial expenditures will have to be made in
order to continue the Insurance Policies. All premiums due under the Insurance
Policies that have been invoiced to the Subject Entities have been paid by the
applicable due date.

3.17 Intellectual Property. Except as set forth on Schedule 3.17, each of the
Subject Entities owns or possesses (and following the consummation of the
transactions contemplated by the Unit Purchase Agreement will continue to own or
possess) the right to use all patents, inventions, copyrights, know-how
(including trade secrets and other unpatented or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks,
trade names or other intellectual property (collectively, “Intellectual
Property”) necessary in connection with its business, including the operation of
the Pipeline. None of the Subject Entities has received any written notice or is
otherwise aware of any infringement of or conflict with rights of others with
respect to any Intellectual Property or of any facts or circumstances that would
render any Intellectual Property invalid or inadequate to protect the interests
of the Subject Entities. To the Knowledge of the Seller Parties, no Person is
infringing, misappropriating, diluting or otherwise violating any rights in any
Intellectual Property of the Subject Entities.

3.18 Regulatory Status; Pipeline.

(a) CCTP is engaged in the transportation of natural gas in interstate commerce
and is a natural gas company under the Natural Gas Act of 1938, 15 U.S.C. §717
et. seq. (the “Natural Gas Act”).

(b) The Pipeline has at all times been maintained in accordance with good
industry practices and is in good and workmanlike condition (subject to normal
wear and tear), and, other than the segments of the Pipeline that are currently
under construction, is suitable for the use by CCTP in accordance with its FERC
tariffs and good industry practices, in each case, without materially violating
any Law or contractual, legal, title, property or other right of any Person.

 

13



--------------------------------------------------------------------------------

3.19 Subject Entity Arrangements. Except for the Services Agreement and the
Precedent Agreement and except through its ownership of equity in the Subject
Entities, neither CEI nor any of its affiliates (other than the Subject Entities
or the Buyer and its subsidiaries), officers or directors (i) own or have any
rights or interest in any of the Real Property, assets and rights used (or to be
used in the future) to conduct the business of the Subject Entities, (ii) have
any Contracts with any of the Subject Entities or (iii) provide any services to
any of the Subject Entities.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF THE BUYER

The Buyer hereby represents and warrants to the Seller Parties on the date
hereof and the Closing Date as follows:

4.1 Organization. The Buyer (i) is duly organized or formed, validly existing
and in good standing under the Laws of the State of Delaware, (ii) has full
limited partnership power and authority to carry on its business as it is
currently being conducted and (iii) is duly qualified to conduct business as a
foreign limited partnership and is in good standing in each jurisdiction where
the character of its properties owned or held under lease or the nature of its
activities makes such qualification necessary, except where the failure to be so
qualified would not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect on the Buyer.

4.2 Authorization. The Buyer (i) is duly formed, validly existing and in good
standing under the Laws of the State of Delaware and (ii) has full limited
partnership power and authority to execute and deliver the Transaction Documents
to which it is a party and to consummate the Transactions to which it is a
party. The execution and delivery by the Buyer of the Transaction Documents to
which the Buyer is a party and the consummation by the Buyer of the Transactions
to which the Buyer is a party have been, or at the time they are executed and
delivered, will be, duly and validly authorized by all necessary limited
partnership action of the Buyer. This Agreement has been duly executed and
delivered, and the other Transaction Documents to which the Buyer is a party
will be duly executed and delivered at or prior to Closing, by the Buyer and,
assuming the due authorization, execution and delivery by the other Parties
hereto, constitutes, or in the case of the agreements delivered at the Closing,
will as of Closing constitute, a valid and legally binding obligation of the
Buyer, enforceable against the Buyer in accordance with the terms hereof and
thereof, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar Laws affecting creditors’ rights and remedies generally and
(ii) equitable principles which may limit the availability of certain equitable
remedies in certain instances.

4.3 No Conflicts or Violations; No Consents or Approvals Required. The
execution, delivery and performance by the Buyer of the Transaction Documents to
which the Buyer is a party, and the consummation of the Transactions to which
the Buyer is a party, will not as of the Closing Date (a) violate, conflict
with, or result in any breach of, with or without

 

14



--------------------------------------------------------------------------------

notice, lapse of time or both, any provision of the Buyer’s Charter Documents,
(b) give rise to the creation of any Encumbrance upon any of the assets of the
Buyer, any right of termination, amendment, cancellation or acceleration of any
obligations contained in, or the loss of any benefit under, with or without
notice, lapse of time or both, any Contract to which the Buyer is a party or by
which its assets are bound, (c) violate any Order applicable to the Buyer,
(d) subject to the accuracy of the representations and warranties in Article III
(disregarding the references to materiality and Material Adverse Effect
therein), violate in any material respect any applicable Law or (e) violate in
any material respect any material Contract binding upon the Buyer, except in the
case of each of the foregoing clauses (b) through (e) where such violations or
breaches would not be reasonably be expected to result in a Material Adverse
Effect with respect to the Buyer. No Consent of any Governmental Entity or any
other Person is required to be obtained by the Buyer in connection with the
execution, delivery and performance of the Transaction Documents to which the
Buyer is a party or the consummation of the Transactions to which the Buyer is a
party.

4.4 Absence of Litigation. There is no Action pending or, to the Knowledge of
the Buyer, threatened against the Buyer or any of its affiliates relating to the
Transactions or which, if adversely determined, would reasonably be expected to
materially impair the ability of the Buyer to perform its obligations and
agreements under the Transaction Documents to which the Buyer is a party and to
consummate the Transactions to which the Buyer is a party.

4.5 Brokers and Finders. No investment banker, broker, finder, financial advisor
or other intermediary has been retained by or is authorized to act on behalf of
the Buyer who is entitled to receive from the Buyer any fee or commission in
connection with the Transactions, other than the payment of a financial advisor
fee to Evercore Partners Inc. in the amount set forth on Schedule 4.5, which has
been retained to advise the conflicts committee of the board of directors of the
General Partner pursuant to an engagement letter provided to the Seller Parties.

4.6 Waivers and Disclaimers. The Buyer is knowledgeable of the business of
owning and operating natural gas and natural gas liquids facilities.
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, EXCEPT FOR THE
EXPRESS REPRESENTATIONS AND WARRANTIES AND OTHER COVENANTS AND AGREEMENTS MADE
BY THE SELLER PARTIES IN THE TRANSACTION DOCUMENTS, THE BUYER HEREBY
ACKNOWLEDGES AND AGREES THAT NO SELLER PARTY HAS MADE OR MAKES, AND EACH SUCH
SELLER PARTY SPECIFICALLY NEGATES AND DISCLAIMS, ANY REPRESENTATION, WARRANTY,
PROMISE, COVENANT, AGREEMENT OR GUARANTY OF ANY KIND OR CHARACTER WHATSOEVER,
WHETHER EXPRESS, IMPLIED OR STATUTORY, ORAL OR WRITTEN, PAST OR PRESENT,
REGARDING (I) THE VALUE, NATURE, QUALITY OR CONDITION OF THE SUBJECT ENTITIES’
ASSETS, PROPERTIES OR INTERESTS, INCLUDING THE ENVIRONMENTAL CONDITION OF SUCH
SUBJECT ENTITIES’ ASSETS, PROPERTIES AND INTERESTS GENERALLY, INCLUDING THE
PRESENCE OR LACK OF HAZARDOUS MATERIALS ON OR THEREUNDER, (II) THE INCOME TO BE
DERIVED THEREFROM, (III) THE SUITABILITY THEREOF FOR ANY AND ALL ACTIVITIES AND
USES THAT MAY BE CONDUCTED THEREON, (IV) THE COMPLIANCE THEREOF OR THEREBY, OR
THEIR OPERATION WITH, ANY LAWS (INCLUDING ANY ZONING, ENVIRONMENTAL PROTECTION,
POLLUTION OR LAND

 

15



--------------------------------------------------------------------------------

USE LAWS, RULES, REGULATIONS, ORDERS OR REQUIREMENTS), OR (V) THE HABITABILITY,
MERCHANTABILITY, MARKETABILITY, PROFITABILITY OR FITNESS FOR A PARTICULAR
PURPOSE THEREOF. EXCEPT TO THE EXTENT PROVIDED IN THE TRANSACTION DOCUMENTS, NO
SELLER PARTY IS LIABLE TO THE BUYER HEREIN OR BOUND IN ANY MANNER BY ANY VERBAL
OR WRITTEN STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE SUBJECT
ENTITIES’ ASSETS, PROPERTIES OR INTERESTS FURNISHED BY ANY AGENT, EMPLOYEE OR
THIRD PARTY. EXCEPT TO THE EXTENT PROVIDED IN THE TRANSACTION DOCUMENTS, THE
BUYER HEREBY ACKNOWLEDGES THAT TO THE MAXIMUM EXTENT PERMITTED BY LAW, THE
ASSETS, PROPERTIES AND INTERESTS OF THE SUBJECT ENTITIES ARE IN “AS IS,” “WHERE
IS” CONDITION WITH ALL FAULTS.

ARTICLE V.

COVENANTS AND AGREEMENTS

5.1 Conduct of the Operations. Except as specifically provided in this
Agreement, from May 14, 2012 until the earlier of the Closing or the termination
of this Agreement in accordance with Section 8.1, each Seller Party shall, and
shall cause each Subject Entity to:

(a) operate and maintain the Pipeline as a reasonably prudent operator of a
pipeline would operate and maintain the Pipeline;

(b) prior to February 28, 2013, conduct the operations of the Subject Entities
solely for the Specified Purpose and activities reasonably related to supporting
the Specified Purpose;

(c) prior to February 28, 2013, use commercially reasonable efforts to conduct
operations of the Subject Entities within the budget set forth on Schedule 1.2
or such other budget approved by the CQP Board;

(d) use commercially reasonable efforts to preserve, maintain and protect its
respective material assets (including Material Contracts and real property
leases), rights and properties in good operating condition suitable in all
material respects for their intended purpose;

(e) prior to February 28, 2013, not enter into, amend or terminate any Contract
unless such Contract (x) relates to the Specified Purpose or activities
reasonably related to supporting the Specified Purpose and (y) does not provide
for any payments in connection with the Transactions;

(f) cause the Subject Entities to maintain the Insurance Policies as presently
in effect or insurance policies substantially similar thereto furnished by
nonaffiliated third parties in the amounts and types as a reasonably prudent
operator of a pipeline would maintain;

(g) not to transfer (including through a joint venture), sell, lease, license,
pledge, mortgage, dispose of, hypothecate, distribute, Encumber (other than
Permitted Encumbrances) or otherwise dispose of any assets, properties (whether
real, personal, tangible, or intangible) or rights of the Subject Entities,
except for the transfer, sale or disposal of obsolete or immaterial assets or
properties;

 

16



--------------------------------------------------------------------------------

(h) not amend or restate the Charter Documents of the Subject Entities;

(i) not issue any Capital Stock or options, warrants or other rights convertible
into or exchangeable for Capital Stock thereof;

(j) not sell, assign, transfer, Encumber (other than Permitted Encumbrances) or
otherwise dispose of all or any portion of the Assigned Interests or any Capital
Stock of the Subject Entities or grant any option to purchase or right of first
refusal in connection therewith to any Person;

(k) maintain all Permits and Consents required for the Subject Entity’s
business;

(l) take no action that would cause CCTP to be treated as a corporation for U.S.
federal income tax purposes;

(m) not acquire or purchase equity interests or all or a material portion of the
assets of any Person;

(n) not incur or guarantee any Indebtedness or amend or modify in any material
respect the terms of or refinance any Indebtedness, except in any case
Indebtedness with wholly-owned Subsidiaries of CEI that will be repaid or
extinguished prior to the Closing Date (and which provides in its terms that
remedies cannot be exercised against the Subject Entities prior to the
termination of this Agreement);

(o) not merge or consolidate with any Person or adopt a plan of complete or
partial liquidation or authorize or undertake a dissolution, consolidation,
restructuring, bankruptcy, recapitalization or other reorganization;

(p) prior to February 28, 2013, not waive, release or settle any pending or
threatened litigation or other proceeding before a Governmental Entity unless
(x) such waiver, release or settlement, as applicable, only provides for cash
payments (and no other material concessions by the Subject Entities) and
(y) either (a) the total liability to the Subject Entities thereunder is less
than $300,000 in any individual case and $3,000,000 in the aggregate or
(b) Cheniere LP Seller contributes the capital to pay the settlement and does
not include such amount in the Expenditure Reimbursement;

(q) not employ any employees;

(r) prior to February 28, 2013, not engage any independent contractors or other
service providers except independent contractors and service providers related
to the Specified Purpose and activities reasonably in support of the Specified
Purpose;

(s) not enter into or commence negotiation of any collective bargaining
agreement or similar contract or agreement, or enter into, sponsor, maintain or
contribute to any Plan;

(t) not enter into any Contract with CEI or its affiliates (other than the
Services Agreements and the Precedent Agreement), except for such agreements
that (x) are cancelled by the Buyer prior to the Closing Date, (y) do not
provide for any fees or expenses paid in connection with cancellation and
(z) are otherwise on arms-length terms;

 

17



--------------------------------------------------------------------------------

(u) prior to the occurrence of one of the events described in the penultimate
sentence of Section 2.7 (if at such time the Seller Parties are permitted to
terminate the Agreement pursuant Section 8.1(a)(v)), not take any actions that
would prevent, interfere with or materially delay the Transactions; and

(v) not authorize, commit or agree to do any of the foregoing.

Notwithstanding the foregoing, prior to the Closing Date, Cheniere CTP GP shall
be permitted to distribute, sell, transfer, assign or otherwise dispose of its
Capital Stock in CCCP and Frontera to Cheniere GP Seller.

5.2 Access. From the date of this Agreement until the Closing Date, each Seller
Party shall (and shall cause CCTP and Cheniere CTP GP to), upon reasonable
advance notice by the Partnership, (i) provide the Buyer and its representatives
reasonable access, during normal business hours, to the Subject Entities’
assets, properties and interests and (ii) as promptly as possible furnish to the
Partnership such documents, records and information concerning the Assigned
Interests, the Subject Entities’ Capital Stock and the assets, properties and
interests of the Subject Entities as the Partnership from time to time may
reasonably request.

5.3 Additional Agreements. Subject to the terms and conditions of this
Agreement, from and after the date that Buyer delivers a Purchase Confirmation
Notice stating that Buyer is undertaking efforts, or intends to undertake
efforts, to satisfy the conditions precedent set forth in Section 6.2 in order
to purchase the Assigned Interests by the Purchase Expiration Date (and during
any six-month period after Buyer provides written notice to the Seller Parties
that Buyer desires to attempt in good faith to secure financing to effect the
Closing), each of the Parties shall (i) use its commercially reasonable efforts
to do or cause to be done all actions necessary or advisable under applicable
Laws to consummate and make effective the Transactions, including the
fulfillment of the conditions set forth in Article VI, to the extent that the
fulfillment of such conditions is within the control of such Party (including
reasonably cooperating and collaborating with respect to the arrangement and
consummation of any equity or debt financing of the Transactions contemplated
herein (including preparing marketing materials and arranging for assignment of
Contracts and assets in connection with such financing)) and (ii) obtain as
promptly as practicable all Consents of all Governmental Entities that the
Parties reasonably determine may be or may become necessary or proper under the
Transaction Documents or applicable Law to be obtained to consummate the
Transactions.

5.4 Further Assurances. From and after the Closing Date, and without any further
consideration, the Parties agree to execute, acknowledge and deliver such
additional agreements, instruments, notices, certificates and other documents,
and take such actions, as may be necessary or appropriate to more fully and
effectively vest in the applicable Parties and their respective successors and
assigns legal, beneficial and record title to the property, rights and interests
contributed, assigned or otherwise granted herein and more fully and effectively
carry out the purposes and intent of this Agreement. It is the express intent of
the Parties that the Partnership own all right, title and interest in and to the
Assigned Interests as of the Closing Date. The Seller Entities shall authorize
the persons providing services to the Subject Entities to consult with the Buyer
about the business of the Subject Entities, including the progress of any
modifications to the Pipeline.

 

18



--------------------------------------------------------------------------------

5.5 Purchase of Units by Purchaser. Contemporaneously with or immediately after
the Closing, the Partnership shall, and CEI shall cause the Purchaser to,
consummate the transactions contemplated by the CEI Subscription Agreement.

5.6 Tax Status of CCTP. The Seller Parties shall take all necessary actions
required for CCTP to be a disregarded entity of Cheniere GP Seller on the
Closing Date for U.S. federal income tax purposes.

5.7 IP Licenses. The Seller Parties shall, at the Seller Parties’ sole cost and
expense, use commercially reasonable efforts to (a) cause all of the IP Licenses
to be assigned to CCTP prior to the Closing, and (b) to the extent any such IP
Licenses do not currently permit the licensee’s contactors to use the
Intellectual Property licensed thereunder on behalf of the licensee, to amend
such IP Licenses such that CCTP shall have the right to allow its contractors to
use the Intellectual Property licensed thereunder on behalf of CCTP in
connection with the provision of services by such contractors to CCTP, at no
further cost to CCTP.

5.8 Pipeline Modifications. On or prior to the date that SPL is required to fund
the amounts contemplated by Section 3 of the Transportation Precedent Agreement
for Firm Transportation Services, dated as of August 6, 2012 (as amended,
restated or otherwise modified from time to time, the “Precedent Agreement”)
between CCTP and SPL, Cheniere LP Seller shall make one or more capital
contributions to CCTP in respect of the CCTP LP Interests in an amount equal to
the capital expenditures that are required to make the modifications to the
Pipeline as described in the April 30, 2012 application filed with the Federal
Energy Regulatory Commission by CCTP in Docket No. CP12-351-000 pursuant to
Section 7(c) of the Natural Gas Act (NGA) for a certificate of public
convenience and necessity. The capital contribution(s) pursuant to the preceding
sentence shall be deemed to satisfy the obligations of SPL pursuant to the
Precedent Agreement. Prior to the Closing Date, Cheniere GP Seller shall
undertake commercially reasonable efforts to cause Cheniere CCTP GP, as the
general partner of CCTP, to construct modifications to the Pipeline, as
contemplated by the aforementioned application, in accordance with a
construction schedule and consistent with the budget attached as Schedule 1.2 or
such other budget approved by the CQP Board, and in any event, that will
reasonably allow CCTP to satisfy its obligations to SPL under the Precedent
Agreement by the date set forth in the Precedent Agreement.

5.9 Precedent Agreement Amendment. As soon as reasonably practicable after the
date hereof, Cheniere GP Seller shall cause Cheniere CTP GP, as the general
partner of CCTP, and the Buyer shall cause SPL to present the potential
amendments to the Precedent Agreement set forth on Schedule 5.9 to the Approval
Parties, and use their commercially reasonable efforts to obtain the approval of
such amendments by the Approval Parties. Upon the approval of any of the
foregoing amendments by the Approval Parties, Cheniere GP Seller shall cause
Cheniere CTP GP, as the general partner of CCTP, and the Buyer shall cause SPL
to promptly amend the Precedent Agreement to contain those terms approved by the
Approval Parties.

 

19



--------------------------------------------------------------------------------

5.10 Non-Specified Purpose. Any expenditures that a Subject Entity proposes to
incur which are not for the Specified Purpose or reasonably related to
supporting the Specified Purpose shall be presented to the CQP Board for
approval prior to being incurred. To the extent a Subject Entity conducts any
activity, takes any action or enters into any Contract that is not for the
Specified Purpose, or reasonably related to supporting the Specified Purpose,
prior to Closing, that is not approved by the CQP Board prior to Closing
pursuant to the preceding sentence, then on or prior to the Closing Date,
Cheniere LP Seller shall make one or more capital contributions to CCTP in
respect of the CCTP LP Interests in an aggregate amount equal to all costs and
expenses incurred by the Subject Entities prior to the Closing, and will be
incurred by the Subject Entities and the Partnership Group (as such term is used
and defined in the Partnership Agreement) following the Closing, related to such
activities, actions and Contract not approved by the CQP Board prior to Closing.

ARTICLE VI.

CONDITIONS TO CLOSING

6.1 Conditions to Each Party’s Obligation to Close. The obligations of the Buyer
to consummate the Transactions contemplated by the Transaction Documents shall
be subject to the satisfaction, at or prior to the Closing, of each of the
conditions listed in this Section 6.1 and each of the conditions listed in
Section 6.2 (collectively, the “Buyer Conditions Precedent”), and the
obligations of the Seller Parties to consummate the Transactions shall be
subject to the satisfaction, at or prior to the Closing, of each of the
conditions listed in this Section 6.1 and each of the conditions listed in
Section 6.3 (collectively, the “Seller Conditions Precedent”). The General
Partner of the Buyer, on behalf of the Buyer, and CEI, on behalf of the Seller
Parties, shall have the right to waive in writing any or all of such Parties’
conditions precedent to Closing; provided, however, that no waiver by the Buyer
or the Seller Parties of any particular condition precedent to Closing shall
constitute a waiver by such Parties of any other condition precedent to Closing.
Subject to the foregoing, the following are conditions precedent to all Parties’
obligations to effect the Closing:

(a) No Restraint. No temporary restraining Order, preliminary or permanent
injunction or other Order issued by any Governmental Entity or other legal
restraint or prohibition preventing the consummation of the Transactions shall
be in effect.

(b) Legality of Transactions. No Action shall have been taken, and no Law shall
have been enacted by any Governmental Entity, that makes the consummation of the
Transactions illegal.

6.2 Conditions to the Buyer’s Obligation to Close. The obligation of the Buyer
to consummate the Transactions shall be subject to the satisfaction (or waiver
by the General Partner of the Buyer), at or prior to the Closing, of each of the
following Buyer Conditions Precedent:

(a) Representations and Warranties. The representations and warranties of the
Seller Parties set forth in this Agreement shall be true and correct (without
giving effect to any materiality standard or Material Adverse Effect
qualification) as of the date of this Agreement and as of the Closing Date as
though made on and as of the Closing Date (except to the extent

 

20



--------------------------------------------------------------------------------

representations and warranties speak as of a specified date, which
representations and warranties shall speak only as of such date), except to the
extent that the failure of such representations and warranties to be true and
correct would not, in the aggregate, result in a Material Adverse Effect with
respect to the Assigned Interests or the Subject Entities taken as a whole;
provided, however, that the Fundamental Representations shall be true and
correct in all respects, and the Buyer shall have received a certificate to such
effect signed on behalf of the Seller Parties by duly authorized representatives
of the Seller Parties.

(b) Performance of Obligations. The Seller Parties shall have performed in all
material respects (provided that any covenant or agreement of the Seller Parties
contained herein that is qualified by a materiality standard shall not be
further qualified hereby) all obligations required to be performed by the Seller
Parties under this Agreement prior to the Closing Date, and the Buyer shall have
received a certificate to such effect executed by a duly authorized
representatives of the Seller Parties (such certificate, together with the
certificate described in clause (a) above, the “Seller Parties Closing
Certificate”).

(c) No Material Adverse Effect. Since January 1, 2012, no event or occurrence
shall have taken place which has had, or is reasonably likely to have, a
Material Adverse Effect on the Assigned Interests or the Subject Entities taken
as a whole.

(d) CEI Subscription Agreement. All of the closing conditions contained in the
CEI Subscription Agreement have been satisfied (or waived in accordance with the
terms thereof) or will be satisfied concurrently with the Closing.

(e) Closing Deliveries. The Buyer shall have received all of the closing
deliverables set forth in Section 2.2.

(f) Funding. The Buyer shall have provided written notice to the Seller Parties
that the Buyer has received sufficient funds and/or available financing, in a
form satisfactory to the CQP Board, to consummate the Transactions.

(g) Amendments to Organizational Documents. The organizational documents of
Cheniere CTP GP and CCTP shall have been amended contemporaneously with the
Closing to modify the form of certificates evidencing the equity ownership
interests therein.

(h) Contribution. Cheniere LP Seller shall have contributed to CCTP all amounts
contemplated to be contributed prior to the Closing pursuant to Section 5.10.

6.3 Conditions to the Seller Parties’ Obligation to Close. The obligation of the
Seller Parties to consummate the Transactions shall be subject to the
satisfaction (or waiver by CEI on behalf of the Seller Parties), at or prior to
the Closing, of each of the following Seller Conditions Precedent:

(a) Representations and Warranties. The representations and warranties of the
Buyer set forth in this Agreement shall be true and correct (without giving
effect to any materiality standard or Material Adverse Effect qualification) as
of the date of this Agreement and as of the Closing Date as though made on and
as of the Closing Date (except to the extent representations and warranties
speak as of a specified date, which representations and warranties shall speak

 

21



--------------------------------------------------------------------------------

only as of such date), except to the extent that the failure of such
representations and warranties to be true and correct would not, in the
aggregate, result in a Material Adverse Effect with respect to the Buyer,
provided, however, that the Fundamental Representations shall be true and
correct in all respects, and the Seller Parties shall have received a
certificate to such effect signed on behalf of the Buyer by a duly authorized
representative of the General Partner of the Buyer.

(b) Performance of Obligations. The Buyer shall have performed in all material
respects (provided that any covenant or agreement of the Buyer contained herein
that is qualified by a materiality standard shall not be further qualified
hereby) all obligations required to be performed by the Buyer under this
Agreement prior to the Closing Date, and the Seller Parties shall have received
a certificate to such effect executed by a duly authorized representative of the
General Partner of the Buyer on behalf of the Buyer (such certificate, together
with the certificate described in clause (a) above, the “Buyer Closing
Certificate”).

(c) CEI Subscription Agreement. All of the closing conditions contained in the
CEI Subscription Agreement have been satisfied (or waived in accordance with the
terms thereof) or will be satisfied concurrently with the Closing.

(d) Closing Deliveries. The Seller Parties shall have received all of the
closing deliverables set forth in Section 2.3.

ARTICLE VII.

INDEMNIFICATION

7.1 Indemnification by the Seller Parties and CEI.

(a) From and after the Closing, each Seller Party and CEI shall be liable for,
and shall indemnify the Buyer and its affiliates (including the Subject
Entities) (the “Buyer Indemnitees”) against and hold it harmless from, any loss,
liability, claim, damage, Taxes, cost or expense, including reasonable legal
fees and expenses (collectively, “Losses”), suffered or incurred by such Buyer
Indemnitee to the extent arising out of, involving or otherwise in respect of:

(i) the failure of any representation or warranty of such Seller Party contained
in a Transaction Document or certificate delivered pursuant hereto to be true
and correct in all respects as of the date hereof and as of the Closing Date;

(ii) any breach of any covenant of such Seller Party contained herein, except
for Section 5.7; and

(iii) (A) the failure of CCTP to validly hold any IP Licenses as of the Closing
Date, (B) any determination after the Closing Date that an assignment to CCTP of
such IP Licenses on or prior to the Closing Date is held to be invalid or
(C) the failure of any IP Licenses, as assigned, to permit the contractors of
CCTP to use the Intellectual Property licensed thereunder to provide services to
CCTP.

(b) The Seller Parties and CEI (i) shall not be required to indemnify any Buyer
Indemnitee pursuant to Section 7.1(a)(i), and shall not have any liability
unless the aggregate of all Losses for which the Seller Parties and CEI would be
liable pursuant to Section 7.1(a)(i)

 

22



--------------------------------------------------------------------------------

exceeds on a cumulative basis an amount equal to $5,000,000, and then only to
the extent of any such excess, and (ii) shall not be required to indemnify any
Buyer Indemnitee pursuant to Section 7.1(a)(i) and shall not have any liability
in excess of the $160,000,000 in the aggregate for all Losses for which the
Seller Parties and CEI would be liable hereunder pursuant to Section 7.1(a)(i);
provided, however, that the limitations set forth in this Section 7.1(b) shall
not apply to any claim for indemnification arising out of a breach or alleged
breach of any Fundamental Representation, any intentional or willful breach by
any Seller Party or any claims of, or causes of action arising out of, fraud.

(c) The obligations of the Seller Parties under Section 7.1(a) shall be (i) as
set forth in the first paragraph of Article III with respect to breaches of
Article III and (ii) otherwise joint and several. The obligations of CEI under
Section 7.1(a) shall be joint and several with the applicable Seller Party.

(d) The aggregate liability for CEI and the Seller Parties for indemnification
pursuant to Sections 7.1(a) and 7.5 shall not exceed $480,000,000.

(e) For purposes of determining the amount of any Loss with respect to any
breach or inaccuracy of a representation or warranty pursuant to
Section 7.1(a)(i), no effect shall be given to the terms “material”, “Material
Adverse Effect” or other qualifications of similar import contained therein.

7.2 Indemnification by the Buyer.

(a) From and after the Closing, the Buyer shall be liable for, and shall
indemnify each Seller Party and its affiliates (excluding the Subject Entities)
(the “Seller Indemnitees”) against and hold it harmless from, any Losses
suffered or incurred by such Seller Indemnitee to the extent arising out of,
involving or otherwise in respect of:

(i) the failure of any representation or warranty of the Buyer contained in a
Transaction Document or certificate delivered pursuant hereto to be true and
correct in all respects as of the date hereof and as of the Closing Date; and

(ii) any breach of any covenant of the Buyer contained herein or in any
agreement contemplated hereby.

(b) The Buyer (i) shall not be required to indemnify any Seller Indemnitee
pursuant to Section 7.2(a)(i), and shall not have any liability unless the
aggregate of all Losses for which the Buyer would be liable pursuant to
Section 7.2(a)(i) exceeds on a cumulative basis an amount equal to $5,000,000,
and then only to the extent of any such excess, and (ii) shall not be required
to indemnify any Seller Indemnitee pursuant to Section 7.2(a)(i), and shall not
have any liability in excess of $160,000,000 in the aggregate for all Losses for
which the Buyer would be liable hereunder pursuant to Section 7.2(a)(i);
provided, however, that the limitations set forth in this Section 7.2(b) shall
not apply to any claim for indemnification arising out of any breach by the
Buyer of any Fundamental Representation, any intentional or willful breach by
the Buyer or any claims of, or causes of action arising out of, fraud.

 

23



--------------------------------------------------------------------------------

(c) The aggregate liability for the Buyer for indemnification pursuant to
Sections 7.2(a) and 7.5 shall not exceed $480,000,000.

(d) For purposes of determining the amount of any Loss with respect to any
breach or inaccuracy of a representation or warranty pursuant to
Section 7.2(a)(i), no effect shall be given to the terms “material”, “Material
Adverse Effect” or other qualifications of similar import contained therein.

7.3 Survival of Representations, Warranties, Covenants and Agreements;
Termination of Indemnification. The representations, warranties, covenants and
agreements contained herein and in any certificate delivered pursuant hereto
shall survive the Closing as follows: (i) the Fundamental Representations shall
terminate sixty (60) days following the expiration of the applicable statute of
limitations; (ii) the representations and warranties contained in Section 3.10
shall survive for three (3) years following the Closing; (iii) all other
representations and warranties (other than the Fundamental Representations and
the representations contained in Section 3.10) shall survive for one year
following the Closing; (iv) the covenants to be performed at or before the
Closing shall survive for one year following the Closing for the purposes of an
indemnification claim pursuant to this Article VII; and (v) all other covenants
shall survive until they have been performed in accordance with their terms. The
obligations to indemnify and hold harmless any party under this Article VII
shall terminate when the applicable representation, warranty or covenant
terminates in accordance with this Section 7.3; provided, however, that the
obligations to indemnify and hold harmless the Buyer Indemnitees under
Section 7.1(a)(iii) shall terminate one year after the Closing Date; provided,
further, that such obligations to indemnify and hold harmless shall not
terminate with respect to any item as to which the Indemnified Party shall have,
before the expiration of the applicable period, made a claim by delivering a
written notice of such claim in accordance with Section 7.4 to the Indemnifying
Party.

7.4 Procedures.

(a) Third Party Claims. In order for a Person (the “Indemnified Party”) to be
entitled to any indemnification provided for under this Article VII in respect
of, arising out of or involving a claim made by any Person not a party hereto
against the Indemnified Party (a “Third Party Claim”), such Indemnified Party
must notify the indemnifying party (the “Indemnifying Party”) in writing of such
Third Party Claim (setting forth in reasonable detail the facts giving rise to
such Third Party Claim (to the extent known by the Indemnified Party) and the
amount or estimated amount (to the extent reasonably estimable) of Losses
arising out of, involving or otherwise in respect of such Third Party Claim)
promptly following receipt by such Indemnified Party of written notice of such
Third Party Claim; provided, however, that, subject to Section 7.3, failure to
give such notification promptly shall not affect the indemnification provided
hereunder except to the extent that the Indemnifying Party shall have been
actually prejudiced as a result of such failure. Thereafter, the Indemnified
Party shall deliver to the Indemnifying Party, promptly following the
Indemnified Party’s receipt thereof, copies of all notices and documents
(including court papers) received by the Indemnified Party relating to the Third
Party Claim.

 

24



--------------------------------------------------------------------------------

(b) Assumption. If a Third Party Claim is made against an Indemnified Party, the
Indemnifying Party shall (unless the Indemnifying Party is also a party to such
Third Party Claim and the Indemnified Party determines in good faith that joint
representation would be inappropriate) be entitled to participate in the defense
thereof and, if it so chooses, to assume the defense thereof with counsel
selected by the Indemnifying Party (provided that such counsel is not reasonably
objected to by the Indemnified Party), at its own expense by giving written
notice to the Indemnified Party within fifteen Business Days of receiving notice
of the Third Party Claim. If the Indemnifying Party assumes the defense of a
Third Party Claim in accordance with this Section 7.4(b), the Indemnifying Party
shall not be liable to the Indemnified Party for any legal expenses subsequently
incurred by the Indemnified Party in connection with the defense thereof. If the
Indemnifying Party assumes the defense of a Third Party Claim in accordance with
this Section 7.4(b), the Indemnified Party shall have the right to participate
in the defense thereof and to employ counsel (provided such counsel is not
reasonably objected to by the Indemnifying Party), at its own expense, separate
from the counsel employed by the Indemnifying Party, it being understood that
the Indemnifying Party shall control such defense. The Indemnifying Party shall
be liable for the reasonable fees and expenses of counsel employed by the
Indemnified Party for any period during which the Indemnifying Party has not
assumed the defense thereof (other than during any period in which the
Indemnified Party shall have failed to give notice of the Third Party Claim as
provided above). If the Indemnifying Party chooses to defend or prosecute a
Third Party Claim, all of the Indemnified Parties shall cooperate in the defense
or prosecution thereof. Such cooperation shall include the retention and (upon
the Indemnifying Party’s request) the provision to the Indemnifying Party of
records and information that are reasonably relevant to such Third Party Claim,
and making employees available at such times and places as may be reasonably
necessary to defend against such Third Party Claim for the purpose of providing
additional information, explanation or testimony in connection with such Third
Party Claim. If the Indemnifying Party assumes the defense of a Third Party
Claim, the Indemnifying Party shall defend such Third Party Claim vigorously and
diligently to final conclusion or settlement of such Third Party Claim; provided
that the Indemnifying Party shall not settle such Third Party Claim without the
consent of the Indemnified Party.

(c) Other Claims. In the event any Indemnified Party has a claim against any
Indemnifying Party under this Article VII that does not involve a Third Party
Claim, the Indemnified Party shall deliver written notice of such claim to the
Indemnifying Party (setting forth in reasonable detail the facts giving rise to
such claim (to the extent known by the Indemnified Party) and the amount or
estimated amount (to the extent reasonably estimable) of Losses arising out of,
involving or otherwise in respect of such claim) promptly after becoming aware
of such claim; provided, however, that, subject to Section 7.3, failure to give
such notification promptly shall not affect the indemnification provided
hereunder except to the extent the Indemnifying Party shall have been actually
prejudiced as a result of such failure (except that the Indemnifying Party shall
not be liable for any expenses incurred during the period in which the
Indemnified Party failed to give such notice). If the Indemnifying Party does
not notify the Indemnified Party within thirty (30) days following its receipt
of such notice that the Indemnifying Party disputes its liability to the
Indemnified Party under this Article VII, such claim specified by the
Indemnified Party in such notice shall be conclusively deemed a liability of the
Indemnifying Party and the Indemnifying Party shall pay the amount of such
liability to the Indemnified Party on demand or, in the case of any notice in
which the amount of the claim (or any portion thereof) is estimated, on such
later date when the amount of such claim (or such portion thereof) becomes
finally determined.

 

25



--------------------------------------------------------------------------------

7.5 Taxes.

(a) Liability for Taxes. The Seller Parties shall be liable for and pay, and
pursuant to this Article VII shall indemnify the Buyer Indemnitees against, all
Taxes (including any amounts owed by a Buyer Indemnitee relating to Taxes
pursuant to a contract or otherwise) applicable to the business and the assets
of CCTP, in each case attributable to taxable years or periods ending on or
prior to the Closing Date and, with respect to any Straddle Period, the portion
of such Straddle Period ending on and including the Closing Date. Buyer shall be
liable for and pay, and pursuant to this Article VII (but without duplication of
any amount specified in Section 2.5 or any indemnity under Section 7.1) shall
indemnify each Seller Indemnitee from and against, all Taxes applicable to the
business and the assets of CCTP that are attributable to taxable years or
periods beginning after the Closing Date and, with respect to any Straddle
Period, the portion of such Straddle Period beginning after the Closing Date;
provided, however, that Buyer shall not be liable for or pay, and shall not
indemnify any Seller Indemnitee from and against, any Taxes for which the Seller
Parties are liable under this Agreement, including pursuant to the preceding
sentence. For purposes of this Section 7.5(a), any Straddle Period shall be
treated on a “closing of the books” basis as two partial periods, one ending at
the close of the Closing Date and the other beginning on the day after the
Closing Date, except that Taxes (such as property Taxes) imposed on a periodic
basis shall be allocated on a daily basis.

(b) Assistance and Cooperation. After the Closing Date, each of the Seller
Parties and Buyer shall (and cause their respective affiliates to): (i) assist
the other party in preparing any Tax Returns which such other party is
responsible for preparing and filing; (ii) cooperate fully in preparing for any
audits of, or disputes with taxing authorities regarding, any Tax Returns of or
relating to the business or the assets of CCTP; (iii) make available to the
other and to any taxing authority as reasonably requested all information,
records, and documents relating to Taxes of or relating to the business or the
assets of CCTP; (iv) provide timely notice to the other in writing of any
pending or threatened Tax audits or assessments relating to Taxes of or relating
to the business or the assets of CCTP for taxable periods for which the other
may have a liability under Section 7.5(a); and (v) furnish the other with copies
of all correspondence received from any taxing authority in connection with any
Tax audit or information request with respect to any such taxable period.

(c) Survival. Notwithstanding anything to the contrary in this Agreement, the
obligations of the parties set forth in this Section 7.5 shall be unconditional
and absolute and shall terminate sixty (60) days following the applicable
statute of limitations.

7.6 Limitation of Liability. IN NO EVENT SHALL ANY PARTY HERETO BE LIABLE
HEREUNDER FOR EXEMPLARY, PUNITIVE, SPECIAL OR INCIDENTAL DAMAGES, REGARDLESS OF
SOLE OR CONCURRENT NEGLIGENCE, STRICT LIABILITY, OR DEFECT IN PREMISES,
EQUIPMENT OR MATERIAL, AND REGARDLESS OF WHETHER PRE-EXISTING THIS AGREEMENT OR
THE OTHER TRANSACTION DOCUMENTS, EXCEPT TO THE EXTENT PAYABLE TO A PERSON THAT
IS NOT A PARTY TO THIS AGREEMENT (OR AN AFFILIATE THEREOF) IN CONNECTION WITH A
THIRD PARTY CLAIM.

 

26



--------------------------------------------------------------------------------

7.7 Exclusive Remedy. No party shall have liability under this Agreement
following the Closing Date except (a) as is provided in this Article VII,
(b) for claims or causes of action arising from fraud or (c) for specific
performance as provided in Section 10.3.

ARTICLE VIII.

TERMINATION

8.1 Termination.

(a) Right to Terminate. This Agreement may be terminated and the Transactions
abandoned at any time prior to the Closing:

(i) by mutual written consent of the Seller Parties and the Partnership;

(ii) by written notice by either of the Seller Parties or the Partnership if the
Closing has not occurred by the Mandatory Conversion Date (as defined in the
Partnership Agreement) (the “Outside Date”); provided, however, that the
foregoing right to terminate this Agreement shall not be available to any Party
whose breach of this Agreement has been the cause of, or resulted in, the
failure of the Closing to occur on or before such date;

(iii) by either the Seller Parties or the Partnership if a Governmental Entity
shall have issued an Order or taken any other action, in each case permanently
restraining, enjoining, or otherwise prohibiting the Transactions;

(iv) by either the Seller Parties or the Buyer in the event of a material breach
by the Buyer or any Seller Party, respectively, of any representation, warranty,
covenant or other agreement contained in this Agreement which (A) would give
rise to the failure of a Seller Condition Precedent or a Buyer Condition
Precedent, respectively, and (B) cannot be or has not been cured within the
earlier of (x) 30 days following receipt by the breaching Party of written
notice of such breach and (y) the Business Day immediately preceding the Outside
Date; or

(v) by the Seller Parties in accordance with Section 2.7; provided, however,
that the foregoing right to terminate this Agreement shall not be available to
the Seller Parties if Closing thereunder has not occurred by the Purchase
Expiration Date because the conditions set forth in Sections 6.1 and 6.2(a)
through 6.2(h) (other than 6.2(f)) have not been satisfied by such date.

(b) Effect of Investigation. The right of any Party to terminate this Agreement
pursuant to this Section 8.1 shall remain operative and in full force and effect
regardless of the actual or constructive knowledge of such Party regarding the
subject matter giving rise to such right of termination.

8.2 Effect of Termination. Upon termination of this Agreement pursuant to
Section 8.1, the undertakings of the Parties set forth in this Agreement shall
forthwith be of no further force and effect; provided, however, that no such
termination shall relieve any Party of any liability for willful material breach
of any term or provision hereof. In no event shall the termination of this
Agreement terminate Section 5.9 hereof.

 

27



--------------------------------------------------------------------------------

ARTICLE IX.

INTERPRETATION; DEFINED TERMS

9.1 Interpretation. It is expressly agreed that this Agreement shall not be
construed against any Party, and no consideration shall be given or presumption
made, on the basis of the Party that drafted this Agreement or any particular
provision hereof or who supplied the form of this Agreement. Each Party agrees
that this Agreement has been purposefully drawn and correctly reflects its
understanding of the Transactions. In construing this Agreement:

(a) examples shall not be construed to limit, expressly or by implication, the
matter they illustrate;

(b) the word “includes” and its derivatives means “includes, but is not limited
to” and corresponding derivative expressions;

(c) a defined term has its defined meaning throughout this Agreement, regardless
whether it appears before or after the place where it is defined;

(d) the headings and titles herein are for convenience only and shall have no
significance in the interpretation hereof;

(e) any reference to a statute, regulation or Law shall include any amendment
thereof or any successor thereto and any rules and regulations promulgated
thereunder;

(f) currency amounts referenced herein, unless otherwise specified, are in U.S.
Dollars;

(g) unless the context otherwise requires, all references to time shall mean
time in Houston, Texas;

(h) whenever this Agreement refers to a number of days, such number shall refer
to calendar days unless Business Days are specified; and

(i) if a term is defined as one part of speech (such as a noun), it shall have a
corresponding meaning when used as another part of speech (such as a verb).

9.2 References, Gender, Number. All references in this Agreement to an
“Article,” “Section” or “subsection” shall be to an Article, Section or
subsection of this Agreement, unless the context requires otherwise. Unless the
context clearly requires otherwise, the words “this Agreement,” “hereof,”
“hereunder,” “herein,” “hereby,” or words of similar import shall refer to this
Agreement as a whole and not to a particular Article, Section, subsection,
clause or other subdivision hereof. Cross references in this Agreement to a
subsection or a clause within a Section may be made by reference to the number
or other subdivision reference of such subsection or clause preceded by the word
“Section.” Whenever the context requires, the words used herein shall include
the masculine, feminine and neuter gender, and the singular and the plural.

 

28



--------------------------------------------------------------------------------

9.3 Defined Terms. Unless the context expressly requires otherwise, the
respective terms defined in this Section 9.3 shall, when used in this Agreement,
have the respective meanings herein specified.

“Action” means any claim, action, suit, investigation, inquiry, proceeding,
condemnation or audit by or before any court or other Governmental Entity or any
arbitration proceeding.

“affiliate” means, with respect to a specified Person, any other Person
controlling, controlled by or under common control with that first Person. As
used in this definition, the term “control” includes (i) with respect to any
Person having voting securities or the equivalent and elected directors,
managers or persons performing similar functions, the ownership of or power to
vote, directly or indirectly, voting securities or the equivalent representing
50% or more of the power to vote in the election of directors, managers or
persons performing similar functions, (ii) ownership of 50% or more of the
equity or equivalent interest in any Person and (iii) the ability to direct the
business and affairs of any Person by acting as a general partner, manager or
otherwise. Notwithstanding the foregoing, for purposes of this Agreement, the
Seller Parties, on the one hand, and the Buyer, on the other hand, shall not be
considered affiliates of each other.

“Agreement” shall have the meaning set forth in the Preamble.

“Approval Parties” shall mean each of: (i) BG Gulf Coast LNG, LLC, (ii) Gas
Natural Aprovisionamientos SDG S.A., and (iii) the Required Secured Parties (as
such term is defined in the Intercreditor Agreement).

“Assigned Interests” shall have the meaning set forth in the Recitals.

“Balance Sheet” shall have the meaning set forth in Section 3.14(b).

“Business Day” means any day on which banks are open for business in the State
of Texas, other than Saturday or Sunday.

“Buyer” shall have the meaning set forth in the Preamble.

“Buyer Closing Certificate” shall have the meaning set forth in Section 6.3(b).

“Buyer Conditions Precedent” shall have the meaning set forth in Section 6.1.

“Buyer Indemnitees” shall have the meaning set forth in Section 7.1(a).

“Capital Stock” of a Person means all equity securities authorized for issuance
by the Charter Documents of such Person, including membership interests,
partnership interests or other equity interests of such Person.

“Cash Consideration” shall have the meaning set forth in Section 1.2(a).

 

29



--------------------------------------------------------------------------------

“CCCP” means Cheniere Corpus Christi Pipeline, L.P., a Delaware limited
partnership.

“CCTP” shall have the meaning set forth in the Recitals.

“CCTP LP Interests” shall have the meaning set forth in the Recitals.

“CEI” shall have the meaning set forth in the Preamble.

“CEI Subscription Agreement” means that certain Class B Unit Purchase Agreement,
dated May 14, 2012, by and between the Purchaser (as successor-in-interest to
Cheniere LNG Terminals, Inc.) and the Partnership, pursuant to which the
Purchaser agrees to purchase from the Partnership 12,000,000 Class B Units at a
price of $15.00 per Class B Unit, as amended, restated or otherwise modified
from time to time.

“Charter Documents” means, for any Person, the organizational governing
documents of such Person, including any memorandum of association, articles of
association, articles of incorporation, articles of organization, articles of
formation, certificate of formation, certificate of incorporation, certificate
of organization, bylaws, limited liability company agreement, limited
partnership agreement or other governing documents of any nature, all as amended
or supplemented as in effect on the Closing Date.

“Cheniere CTP GP” shall have the meaning set forth in the Recitals.

“Cheniere GP Interest” shall have the meaning set forth in the Recitals.

“Cheniere GP Seller” shall have the meaning set forth in the Preamble.

“Cheniere LP Seller” shall have the meaning set forth in the Preamble.

“Class B Units” has the meaning assigned to such term in the Partnership
Agreement.

“Closing” shall have the meaning set forth in Section 2.1.

“Closing Date” shall have the meaning set forth in Section 2.1.

“Consents” means all authorizations, consents, Orders or approvals of, or
registrations, declarations or filings with, or expiration of waiting periods
imposed by, any Governmental Entity, and any consents or approvals of any other
third party, in each case that are required by applicable Law or by Contract in
order to consummate the Transactions.

“Contract” means any written or oral contract, agreement, indenture, instrument,
note, bond, loan, lease, mortgage, franchise, license agreement, purchase order,
binding bid or offer, binding term sheet or letter of intent or memorandum,
commitment, letter of credit or any other legally binding arrangement, including
any amendments or modifications thereof and waivers relating thereto.

“CQP Board” means the board of managers of the general partner of the
Partnership.

“Effective Time” shall have the meaning set forth in Section 2.1.

 

30



--------------------------------------------------------------------------------

“Encumbrance,” “Encumbrances” or “Encumber” means and includes security
interests or agreements, mortgages, liens, pledges, charges, assignments,
including collateral assignments, easements, purchase options, reservations,
rights of way, servitudes, rights of first refusal, community property
interests, equitable interests, claims, indentures, deeds of trust,
encroachments, licenses or leases to third parties, restrictions of any kind and
all other encumbrances, whether or not relating to the extension of credit or
the borrowing of money.

“Environmental Laws” means any and all Laws, Orders and Permits issued,
promulgated or entered into by or with any Governmental Entity, relating to the
environment, preservation or reclamation of natural resources, or to the
protection of human health as it relates to the environment or to the
management, Release or threatened Release of Hazardous Materials.

“Expenditure Reimbursement” shall have the meaning set forth in Section 1.2(b).

“FCPA” shall have the meaning set forth in Section 3.9(b).

“Financial Statements” shall have the meaning set forth in Section 3.14(a).

“Frontera” means Frontera Pipeline, LLC, a Delaware limited liability company.

“Fundamental Representations” means (a) as used in Section 7.1(b), the
representations and warranties of the Seller Parties set forth in Sections 3.1,
3.2, 3.3(a)(i)(A), 3.4, 3.11, 3.15 and 3.19(ii) and (b) as used in
Section 7.2(b), the representations and warranties of the Buyer set forth in
Sections 4.1, 4.2, 4.3(a) and 4.5.

“GAAP” means generally accepted accounting principles in the United States,
consistently applied by the applicable Person, as in effect on the date of
determination.

“General Partner” means Cheniere Energy Partners GP, LLC, a Delaware limited
liability company and the general partner of the Partnership.

“Governmental Entity” means any Federal, state, local, regional, commonwealth,
state, local, foreign or other governmental agency, authority, administrative
agency, regulatory body, commission, instrumentality, court or arbitral tribunal
having governmental or quasi-governmental powers.

“GP Assignment” shall have the meaning set forth in Section 2.2(f).

“GP Consideration” shall have the meaning set forth in Section 1.2(a).

“Hazardous Materials” means (i) any and all radioactive materials or wastes,
petroleum (including crude oil or any fraction thereof) or petroleum
distillates, asbestos or asbestos containing materials and urea formaldehyde
foam and (ii) any other wastes, materials, chemicals or substances regulated
pursuant to any Environmental Law.

“Indebtedness” means, with respect to any Person, without duplication, (a) the
principal of and accrued interest, premium (if any) or penalties on and premiums
or penalties that would arise as a result of prepayment of (i) any indebtedness
for borrowed money, (ii) any obligations

 

31



--------------------------------------------------------------------------------

evidenced by bonds, debentures, notes or other similar instruments and (iii) any
obligations, contingent or otherwise, under banker’s acceptance credit, letters
of credit or similar facilities; (b) any obligations to pay the deferred
purchase price of property, assets or services, except trade accounts payable
and other current liabilities arising in the ordinary course; and (c) any
guaranty of the foregoing.

“Indemnified Party” shall have the meaning set forth in Section 7.4(a).

“Indemnifying Party” shall have the meaning set forth in Section 7.4(a).

“Initial Funding” shall have the meaning set forth in the Unit Purchase
Agreement.

“Insurance Policies” shall have the meaning set forth in Section 3.16.

“Intellectual Property” shall have the meaning set forth in Section 3.17.

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of July 31, 2012, by and among the Secured Bank Debt Holder Group
Representatives, each other Secured Debt Holder Group Representative party
thereto, the Secured Hedge Representatives, the Secured Gas Hedge
Representatives (each as defined in the Intercreditor Agreement), Société
Générale, as the Common Security Trustee and HSBC Bank USA, National
Association, as the Intercreditor Agent.

“IP Licenses” means all licenses and other agreements pursuant to which the
Seller Parties or any of their affiliates (including the Subject Entities) are
granted the right to use any Intellectual Property of a third-party, to the
extent such Intellectual Property is used by the Seller Parties or any of their
affiliates in support of the business of the Subject Entities as conducted as of
the Closing Date, including for the avoidance of doubt, in connection with the
maintenance, operation, and servicing of the Pipeline, and including those
licenses set forth in Schedule 7.1.

“Knowledge of the Buyer” and any variations thereof or words to the same effect
shall mean the knowledge of the persons set forth on Schedule 9.3(a) after
reasonable inquiry.

“Knowledge of the Seller Parties” and any variations thereof or words to the
same effect shall mean the knowledge of the persons set forth on Schedule 9.3(b)
after reasonable inquiry.

“Laws” means all statutes, laws, rules, regulations, Orders, ordinances, writs,
injunctions, judgments and decrees of all Governmental Entities.

“Losses” shall have the meaning set forth in Section 7.1(a).

“LP Consideration” shall have the meaning set forth in Section 1.2(a).

“Material Adverse Effect” means any change, event, fact, development,
circumstance, matter or condition that, individually or in the aggregate, has
had or could reasonably be expected to have a material adverse effect on (i) the
assets, condition (financial or otherwise), results of operations or affairs,
business, properties or liabilities of such Person(s), or (ii) the

 

32



--------------------------------------------------------------------------------

ability of such Person(s) to consummate the Transactions on a timely basis;
provided, however, that a Material Adverse Effect shall not include any change,
event, fact, development, circumstance, matter or condition in the LNG or
natural gas industries generally (including any change in the prices of natural
gas or other hydrocarbon products, industry margins or any regulatory changes or
changes in Law) or in United States or global economic conditions or financial
markets in general, except to the extent that the Subject Entities, taken as a
whole, are adversely affected in a disproportionate manner as compared to other
industry participants. Any determination as to whether any change, event, fact,
development, circumstance, matter or condition has a Material Adverse Effect
shall be made only after taking into account all effective insurance coverages
and effective third-party indemnifications with respect to such change, event,
fact, development, circumstance, matter or condition.

“Material Contracts” means the Contracts set forth on Schedule 3.6.

“Natural Gas Act” shall have the meaning set forth in Section 3.18(a).

“Order” means any order, writ, injunction, decree, compliance or consent order
or decree, settlement agreement, schedule and similar binding legal agreement
issued by or entered into with a Governmental Entity.

“ordinary course of business” means the conduct of business by the applicable
Person in accordance with its normal day-to-day customs, practices and
procedures, conducted in accordance with past practice.

“Outside Date” shall have the meaning set forth in Section 8.1(a)(ii).

“Outstanding Interests” shall have the meaning set forth in Section 3.4.

“Partnership” shall have the meaning set forth in the Preamble.

“Partnership Agreement” means the Third Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of August 9, 2012, as such
agreement may be amended, restated or otherwise modified from time to time (or
any similar governing document of any successor).

“Party” and “Parties” shall have the meanings set forth in the Preamble.

“Permits” means certificates, licenses, permits, authorizations and approvals of
a Governmental Entity required by Law.

“Permitted Encumbrance” means an Encumbrance existing under any Charter Document
and, with respect to the Pipeline, mechanics’ liens thereon (in favor of Persons
that are not affiliates of CEI).

“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, joint venture, Governmental Entity or other entity.

 

33



--------------------------------------------------------------------------------

“Pipeline” means that certain natural gas pipeline owned by CCTP, which runs
between the tailgate of the Sabine Pass LNG terminal situated in Cameron Parish,
Louisiana (and the appurtenant facilities) and a number of interconnects in the
vicinity of Ragley, Louisiana in Beauregard Parish.

“Plan” means (a) any employee benefit plan (within the meaning of Section 3(3)
of ERISA), whether or not subject to ERISA, or any bonus, incentive, unit
option, unit purchase, restricted unit, phantom unit, or other equity-based
compensation, deferred compensation, pension, retiree medical or life insurance,
supplemental executive retirement, severance or other benefit plan, program,
policy, agreement or arrangement, or (b) any employment, consulting,
termination, severance, retention, change in control, transaction bonus,
compensation or other contracts or agreements.

“Precedent Agreement” shall have the meaning set forth in Section 5.8.

“Purchase Confirmation Notice” shall have the meaning set forth in Section 2.7.

“Purchase Expiration Date” shall have the meaning set forth in Section 2.7.

“Purchaser” shall have the meaning set forth in the Recitals.

“Real Property” means the real property and interests in real property held by
the Subject Entities.

“Release” means any spill, emission, leaking, pumping, injection, deposit,
disposal, discharge, dispersal, leaching, dumping, pouring, emanation or
migration of any Hazardous Material in, into, onto or through the environment
(including ambient air, surface water, ground water, soils, land surface or
subsurface strata) or within any building, structure, facility or fixture.

“Response Deadline” shall have the meaning set forth in Section 2.7.

“Seller Conditions Precedent” shall have the meaning set forth in Section 6.1.

“Seller Indemnitees” shall have the meaning set forth in Section 7.2(a).

“Seller Parties” shall have the meaning set forth in the Preamble.

“Seller Parties Closing Certificate” shall have the meaning set forth in
Section 6.2(b).

“Services Agreements” means (a) that certain Operation and Maintenance Services
Agreement (Cheniere Creole Trail Pipeline), by and between Cheniere LNG O&M
Services, LLC and CCTP, dated as of November 26, 2007, and as amended and
restated on or before the Closing in substantially the form attached hereto as
Exhibit D, and (b) that certain Management Services Agreement, to be dated on or
before the Closing, between CCTP and Cheniere LNG Terminals, Inc., in
substantially the form attached hereto as Exhibit C.

 

34



--------------------------------------------------------------------------------

“Services Budget” means the budget of expenses to be incurred by CCTP pursuant
to the Services Agreements, as set forth on Schedule 9.3, or such budget as
subsequently approved by the CQP Board.

“Specified Purpose” means all operations of the business of CCTP that are
necessary (a) for CCTP to comply with all Laws applicable to CCTP or the
Pipeline, (b) for CCTP to satisfy its obligations under the Precedent Agreement
(including the modification of the Pipeline contemplated therein) or (c) in
connection with CCTP acting as a prudent operator of the Pipeline in accordance
with customary practice in the industry.

“SPL” means Sabine Pass Liquefaction, LLC, a Delaware limited liability company
and wholly owned subsidiary of the Partnership.

“Straddle Period” means any taxable year or period beginning on or before and
ending after the Closing Date.

“Subject Entity” means Cheniere CTP GP or CCTP, as applicable, and “Subject
Entities” means Cheniere CTP GP and CCTP, collectively.

“Subsidiary Distribution” shall have the meaning set forth in Section 2.2(h).

“Tax” means any federal, state, local or foreign income, gross receipts,
property, sales, use, license, excise, franchise, employment, payroll,
withholding, alternative or add on minimum, ad valorem, transfer or excise tax,
or any other tax, custom, duty, governmental fee or other like assessment or
charge of any kind whatsoever, together with any interest or penalty, imposed by
any Governmental Entity and including any obligation to indemnify or otherwise
assume or succeed to the Tax liability of any other Person.

“Tax Return” means any return, declaration, report or similar statement with
respect to any Tax (including any attached schedules), including any information
return, claim for refund, amended return or declaration of estimated Tax.

“Third Party Claim” shall have the meaning set forth in Section 7.4(a).

“Transaction Documents” means this Agreement, the GP Assignment, the LP
Assignment and any Contracts related to the Subsidiary Distribution.

“Transaction Notice” shall have the meaning set forth in Section 2.7.

“Transactions” means (a) the purchase and sale of the Assigned Interests
contemplated by this Agreement, (b) each Seller Party executing and delivering
the Transaction Documents to which it is a party, (c) the Subsidiary
Distribution and (d) each of the Transaction Documents becoming effective.

“UK Act” shall have the meaning set forth in Section 3.9(b).

“Unit Purchase Agreement” means the Unit Purchase Agreement dated as of May 14,
2012, by and among the Partnership, CEI and Blackstone CQP Holdco LP, a Delaware
limited partnership, as such agreement may be amended, restated or otherwise
modified from time to time.

 

35



--------------------------------------------------------------------------------

ARTICLE X.

MISCELLANEOUS

10.1 Notices.

(a) Any notice or other communication given under this Agreement shall be in
writing and shall be (i) delivered personally, (ii) sent by nationally
recognized overnight courier service, (iii) sent by facsimile transmission, or
(iv) sent by first class mail, postage prepaid (certified or registered mail,
return receipt requested). Such notice shall be deemed to have been duly given
(w) on the date of delivery, if delivered personally, (x) on the Business Day
after deposited with a nationally recognized overnight courier service, if sent
in such manner, (y) on the date of facsimile transmission, if so transmitted on
a Business Day during normal business hours, with confirmation of successful
transmission confirmed by the sender’s facsimile machine, and otherwise on the
next succeeding Business Day, or (z) on the fifth Business Day after sent by
first class mail, postage prepaid, if sent in such manner. Notices or other
communications shall be directed to the following addresses:

Notices to any of the Seller Parties:

Cheniere Energy, Inc.

700 Milam Street, Suite 800

Houston, Texas 77002

Tel: 713.375.5394

Fax: 713.375.6394

Attention: Greg W. Rayford

Notices to the Buyer:

Cheniere Energy Partners, L.P.

700 Milam Street, Suite 800

Houston, Texas 77002

Tel: 713.375.5276

Fax: 713.375.6276

Attention: Meg A. Gentle

 

36



--------------------------------------------------------------------------------

With copies to:

Blackstone CQP Holdco LP

345 Park Avenue, 44th Floor

New York, NY 10154

Tel: 212.583.5000

Fax: 646.253.7517

Attention: David Foley

Sean Klimczak

(b) Either the Seller Parties or the Buyer may at any time change its address
for service from time to time by giving notice to the other Party in accordance
with this Section 10.1.

10.2 Severability. If any term of this Agreement is found to be invalid,
illegal, or incapable of being enforced under applicable Law or public policy,
such term shall be deemed amended to the minimum extent possible to make such
term valid, legal and enforceable, and if such term is not capable of being so
amended, it shall be deemed excised from this Agreement, and the other terms and
conditions of this Agreement shall remain in full force and effect so long as
the economic or legal substance of the Transactions are not affected in any
manner materially adverse to any Party.

10.3 Specific Performance. The Parties agree that irreparable damage for which
monetary damages, even if available, would not be an adequate remedy, would
occur in the event that the Parties do not perform the provisions of this
Agreement in accordance with their specified terms or otherwise breach such
provisions. It is accordingly agreed that the Parties shall be entitled to an
injunction, specific performance and other equitable relief to prevent breaches
of this Agreement by the Seller Parties and to enforce specifically all terms
and provisions hereof, this being in addition to any other remedy to which it is
entitled at Law or in equity. Subject to the limitations set forth in this
Section 10.3, each Party agrees that it will not oppose the granting of an
injunction, specific performance and other equitable relief permitted by this
Section 10.3 on the basis that the Party seeking such injunction, specific
performance or other equitable relief has an adequate remedy at Law.

10.4 Governing Law. This Agreement shall be subject to and governed by the Laws
of the State of Delaware, without giving effect to conflicts of Law rules or
principles that might refer the construction or interpretation of this Agreement
to the laws of another state. Any action against any Party relating to the
foregoing shall be brought in any federal or state court of competent
jurisdiction located within the State of Texas, and the Parties irrevocable
submit to the non-exclusive jurisdiction of any federal or state court located
within the State of Texas over any such action. The Parties hereby irrevocably
waive, to the fullest extent permitted by Law, any objection that they may now
or hereafter have to the laying of venue of any such dispute brought in such
court or any defense of inconvenient forum for the maintenance of such dispute.
Each of the Parties agrees that a judgment in any such dispute may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by Law.

 

37



--------------------------------------------------------------------------------

10.5 Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY WAIVES, AND
AGREES TO CAUSE ITS AFFILIATES TO WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
(i) ARISING UNDER THIS AGREEMENT OR (ii) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR
ANY OF THE TRANSACTIONS, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING,
AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. THE PARTIES TO THIS
AGREEMENT EACH HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE
PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS
AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

10.6 Parties in Interest. This Agreement shall be binding upon and inure solely
to the benefit of each Party hereto and its successors and permitted assigns,
and nothing in this Agreement, express or implied, is intended to confer upon
any other Person any rights or remedies of any nature whatsoever under or by
reason of this Agreement.

10.7 Assignment of Agreement. This Agreement may not be assigned by any Party
without the prior written consent of the other Parties other than in connection
with any collateral assignment for the benefit of securing obligations to
lenders.

10.8 Captions. The captions in this Agreement are for purposes of reference only
and shall not limit or otherwise affect the interpretation hereof.

10.9 Counterparts. This Agreement may be executed in counterparts and delivered
by facsimile or portable document “.pdf” format, each of which shall be deemed
an original, but all of which when taken together shall constitute one and the
same instrument.

10.10 Director and Officer Liability. The directors, managers, officers,
partners and members of the Buyer, the Seller Parties and their respective
affiliates shall not have any personal liability or obligation arising under
this Agreement (including any claims that another Party may assert) other than
as an assignee of this Agreement or pursuant to a written guarantee.

10.11 Integration. This Agreement supersedes any previous understandings or
agreements among the Parties, whether oral or written, with respect to the
subject matter hereof. This Agreement contains the entire understanding of the
Parties with respect to the subject matter hereof.

10.12 Amendment. This Agreement may only be amended by written instrument signed
by the General Partner, on behalf of the Buyer, and the Seller Parties.

[Remainder of page intentionally left blank. Signature page follows.]

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

 

SELLER PARTIES: CHENIERE PIPELINE COMPANY

By:

  /s/ R. Keith Teague   Name: R. Keith Teague   Title:   President

 

GRAND CHENIERE PIPELINE, LLC By:   /s/ R. Keith Teague   Name: R. Keith Teague  
Title:   President

 

BUYER: CHENIERE ENERGY PARTNERS, L.P. By:   Cheniere Energy Partners GP, LLC,
its General Partner By:   /s/ Meg A. Gentle   Name: Meg A. Gentle   Title:
  Senior Vice President  

 Chief Financial Officer

 

Solely for the purposes of Sections 5.5 and 5.6 and Article VII CHENIERE ENERGY,
INC.

By:

  /s/ Graham A. McArthur   Name: Graham A. McArthur   Title: Vice President and
Treasurer

 

39